Case 4:19-mc-00001-MW-CAS Document1 Filed 01/24/19 Page 1 of 57

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

 

DIGITAL MEDIA SOLUTIONS, LLC

Misc. NoElG@ Ml [|
Judge UA UW - CAS

Plaintiff,
Vv.
NAME OF LEAD DEFENDANT, et al.

Defendants.

ee a i ee a a a a a ae

 

NOTICE OF ORDER APPOINTING RECEIVER
PURSUANT TO 28 U.S.C. § 754

United States District Court
Northern District of Ohio
Case No. 1:19—cv—145—DAP

 

Mark E. Dottore (the “Receiver”), by and through his undersigned counsel,
hereby provides notice, pursuant to 28 U.S.C. § 754, that on January 18, 2019, the
United States District Court for the Northern District of Ohio entered an Order
Appointing Receiver [Docket no. 8] (the “Receiver Order”) appointing him as
Receiver for South University of Ohio, LLC, Dream Center Education Holdings,
LLC (“DCEH”), and DCEH’s assets, specifically: its direct subsidiaries The DC Art
Institute of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art
Institute of Charleston LLC, DC Art Institute of Washington LLC, The Art Institute
of Tennessee — Nashville LLC, AiTN Restaurant LLC, The Art Institute of Colorado

LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art

 
 

7 44
wer" dur Pd edlia

 

 
Case 4:19-mc-00001-MW-CAS Document1 Filed 01/24/19 Page 2 of 57

Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute
of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The Illinois
Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of
Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC; and its direct
subsidiaries, The Art Institute of Las Vegas LLC, The Art Institute of Indianapolis,
LLC, The IN Restaurant LLC, Dream Center Argosy University of California LLC
and its direct subsidiaries; The Argosy Education Group LLC, AU Student Funding,
LLC, Dream Center Education Management LLC; and South University of
Michigan, LLC (the “Receivership Entities”).

A true and correct copy of the Verified Complaint, complete with all exhibits,
is attached hereto as Exhibit A. A true and correct copy of the Receiver Order is

attached hereto as Exhibit B.

 
     

Dated: January 23, 2019
es W. Ehrman (0011006)
ary K. Whitmer (0018218)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, OH 44113-2535
Telephone: (216) 771-5056
Email: jwe@weadvocate.net
mkw@weadvocate.net

Counsel for Mark E. Dottore, Receiver

{00020514-1}

 
Case 4:19-mc-00001-MW-CAS Document1 Filed 01/24/19 Page 3 of 57

Exhibit A

(consisting of the following 36 pages)

The Verified Complaint
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 4 of 57
Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 1 of 9. PagelD #: 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC
4800 140th Avenue N.

Suite 101

Clearwater, FL 33762,

CASE NO. 1:19-cv-145

VERIFIED COMPLAINT
Plaintiff,

V.

SOUTH UNIVERSITY OF OHIO, LLC
a/k/a DC SOUTH UNIVERSITY OF OHIO,
LLC dba SOUTH UNIVERSITY

4743 Richmond Road

Warrensville Heights, Ohio 44128

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Serve also: )
c/o Corporation Service Company, )
Statutory Agent )
50 West Broad Street, Suite 1330 )
Columbus, OH 43215 )
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

and
DCEH EDUCATION HOLDINGS, LLC
c/o Corporation Service Company
Statutory Agent
8825 N. 23rd Avenue, Suite 100
Phoenix, AZ 85021

and
ARGOSY EDUCATION GROUP, LLC
601 S. Lewis St.
Orange, CA 92868

Defendants.
Plaintiff Digital Media Solutions, LLC (“DMS”), by and through undersigned counsel,

for its Complaint against Defendants DCEH Education Holdings, LLC (“DCEH”), South

{0797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 5 of 57
Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 2 of 9. PagelD #: 2

University of Ohio, LLC («SUO”), and Argosy Education Group, LLC (“Argosy”) states as
follows:
INTRODUCTION

1. DMS, founded by a team of lifelong athletes, specializes in helping its clients
accelerate their growth by deploying diversified and data-driven digital media customer
acquisition solutions. DMS provided those services generally, and student lead generation
specifically, to DCEH and some of its subsidiary entities, including SUO and Argosy. It invoiced
DCEH and its subsidiaries, including SUO and Argosy, a total of $252,737, which remains
unpaid.

2. DMS brings this action for breach of contract, on account, unjust enrichment, and
to appoint a receiver over DCEH and its subsidiaries to ensure an orderly wind down of those

entities for the benefit of their creditors, including DMS, and all other interested parties.

PARTIES
3. DMS is a Delaware limited liability company. Its members consist of:
a. Prism Data, LLC, a Delaware limited liability company with its principal

place of business in New York. The members of Prism Data, LLC are the
following individuals: Joseph Marinucci (a resident of Florida); Fernando
Borghese (a resident of Pennsylvania); Matthew Goodman (a resident of
Florida); and Luis Ruelas (a resident of New Jersey);

b. CEP V-A DMS AIV Limited Partnership, a limited partnership organized
under the laws of the State of Delaware with its principal place of business

in Toronto, Ontario; and

{797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 6 of 57
Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 3 of 9. PagelD #: 3

c. CEP V DMS US Blocker Company, a corporation incorporated under the
laws of the State of Delaware with a principal place of business in
Toronto, Ontario.

4, SUO is an Arizona nonprofit limited liability company with its principal place of
business in Cuyahoga County, Ohio. SUO’s sole member is South University Savannah, LLC.
South University Savannah, LLC’s sole member is DCEH South University, LLC. DCEH South
University, LLC’s sole member is DCEH. As noted, DCEH’s sole member is Dream Center
Foundation, a California nonprofit corporation with its principal place of business in Los
Angeles, California. Therefore, SUO is a citizen of the State of California.

5. DCEH is an Arizona not for profit limited liability company. Its sole member is
Dream Center Foundation, a California nonprofit corporation with its principal place of business
in Los Angeles, California. Therefore, DCEH is a citizen of the State of California. See Delay v.
Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009) (holding that a limited
liability company has the citizenship of its members, like a partnership).

6. Argosy is a California not for profit limited liability company. Its sole member is
DCEH Argosy University of California, LLC. DCEH Argosy University of California, LLC’s
sole member is DCEH. As noted, DCEH’s sole member is Dream Center Foundation, a
California nonprofit corporation with its principal place of business in Los Angeles, California.
Therefore, Argosy is a citizen of the State of California.

JURISDICTION AND VENUE

7. This Court has original diversity jurisdiction over this matter under 28 U.S.C. §

1332(a) in that this is a suit between citizens of different States and the amount in controversy

exceeds $75,000.

{797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 7 of 57
Case: 1:19-cv-00145-DAP Doc #: 1 Filed: o1/lsfs Aot 9. Pagelb #:4

8. Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part
of the events or omissions giving rise to the claims in the Complaint occurred in this district and
because SUO’s principal place of business is in this district.

FACTS COMMON TO ALL COUNTS

9. In January 2013, One on One Marketing, LLC (“One on One”) entered into the
DoublePostive Online Marketing Agreement for EDMC Institutions (the “Agreement”) (attached
as Ex. A) with DoublePositive Marketing Group, Inc. (“DP”) and Education Management, LLC
(“EDMC”).

10. | One on One subsequently assigned its rights and obligations under the Agreement
to DMS. Likewise, EDMC subsequently assigned its rights and obligations under the Agreement
to DCEH.

11. | DCEH is the holding company for SUO and two university systems: Argosy
Universities and a group of Art Institutes (collectively, the “Universities”). Argosy is the parent
company for the Argosy University system.

12. The Universities primarily serve what might be deemed non-traditional students
like unemployed (or underemployed) adults who are seeking to obtain particularly marketable
job skills to gain new careers with higher wages.

13. Pursuant to the Agreement, DMS agreed to generate for DCEH, SUO, Argosy and
others identity and contact information for prospective students for the Universities. In other
words, DMS agreed to source leads for DCEH and its affiliates.

14. | DMS did so. During the course of the Agreement, DMS generated many leads for

DCEH and the Universities. Specifically, DMS generated leads for SUO and Argosy.

(797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 8 of.57
Case: 1 1d.cv-0014e DAP Doc wed Bled: 01/18/19 Sof 8. Pagelb #25

15. | Under the Agreement, DCEH agreed to pay DMS fees for each qualified lead that
DMS generated and the reasonable billing rates of DMS.

16. DCEH agreed to pay DMS’s invoices within 30 days.

17. Between August 2018 and November 2018, DMS issued 21 invoices to DCEH
and the Universities. These invoices total the sum of $252,737.

18. Despite DMS’s demand for payment, DCEH and the Universities have failed to
pay.

COUNT ONE
(Breach of Contract)

19. DMS incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if fully rewritten.

20. DCEH contracted with DMS for the generation of lead information, which
constitutes a binding and enforceable agreement between the patties.

21. | DMS performed all of its obligations under the contract.

22. DMS issued many invoices to DCEH to collect payment, but it has not received
payment for the last 21 invoices.

23. To date, DCEH and the Universities have a balance due and owing of $252,737.

24. Despite demand for payment, DCEH has refused to pay DMS and therefore, it has
breached the terms of the Agreement.

25. Asa direct and proximate result of DCEH’s breach, DMS has been damaged in

the amount of $252,737, plus interest, costs, and expenses.

{797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1_ Filed 01/24/19 Page 9 of 57
Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 6 of 9. PagelD #: 6

COUNT TWO
(Balance Due on Account)

26. DMS incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if fully rewritten.

27. | DCEH owes DMS the sum of $252,737 on account for the lead generation
services provided by DMS to DCEH.

28. DMS has demanded payment on account but, to date, DCEH has refused to pay
the balance due and owing.

29. As a direct and proximate result of DCEH’s breach, DMS has been damaged in
the amount of $252,737, plus interest, costs, and expenses.

COUNT THREE
(Unjust Enrichment)

30. DMS incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if fully rewritten.

31. At DCEH?’s request and for its benefit and the benefit of Argosy and SUO, DMS
provided services (lead generation) to DCEH, Argosy, and SUO.

32. | DCEH, Argosy, and SUO have knowledge of these benefits.

33. Retention of these benefits by DCEH, Argosy, and SUO without payment to DMS
would be unjust.

34. As a direct and proximate result of DCEH’s breach, DMS has been damaged in
the amount of $252,737, plus interest, costs, and expenses.

COUNT FOUR
(Appointment of a Receiver)

35. | DMS incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully rewritten.

{797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document 1 Filed 01/24/19 Page 10 of 57
Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 7 of 9. PagelD #: 7

36. This Court has the power to grant ancillary relief, including the appointment of a
receiver.

37. This Court has the power to appoint a receiver whenever such appointment is
deemed necessary. Here, a receivership is warranted because it is the only mechanism that serves
to protect all interested parties: specifically the students who would otherwise face suddenly
shuttered schools, creditors who would otherwise face recovering far less as the enterprise value
is destroyed, and taxpayers who would otherwise face the burden of tens of millions of dollars of
canceled student loans arising out of suddenly shuttered schools. The key to protecting the
students, creditors, and taxpayers revolves around DCEH schools remaining eligible to receive
Title IV monies to be used to pay operating expenses, pay creditors, and provide the educational
services to the students. A bankruptcy would end that eligibility, resulting in exceptional and
immediate harm to the students, and the inability of the enterprise to maximize its value for the
benefit of its creditors, students, and other interested parties. A Receivership, however, would
allow the valuable assets to be sold at non-distressed prices, a proper teach-out for the students,
and appropriate wind-up of the dozens of entities owned by DCEH, including SUO and Argosy.

38. DMS believes that DCEH, its related subsidiary entities, the students at the
Universities, and the creditors of DCEH and the Universities will suffer immediate and
irreparable harm unless a receiver is immediately appointed.

39. DMS urges the Court for the immediate appointment of Mark Dottore of Dottore
Companies, LLC to serve as Receiver with the powers and authority described in the Emergency
Motion for Appointment of Receiver and proposed order filed contemporaneously with this

Complaint.

(797046; 1425-0001}
Case 4:19-mc-00001-MW-CAS Document1 Filed 01/24/19

Page 11 of 57

Case: 1:19-cv-00145-DAP Doc #:1 Filed: 01/18/19 8 of 9. PagelD #: 8

WHEREFORE, DMS prays that this Court enter judgment in DMS’s favor and against

DCEH, Argosy, and SUO upon the Complaint, and that it be awarded attorneys’ fees and such

other relief as this Court finds just and equitable.

{797046; 1425-0001}

Respectfully submitted,

/s/ Audrey_K. Bentz

STEVEN G. JANIK (0021934)

AUDREY K. BENTZ (0081361)

JANIK L.L.P.

9200 South Hills Blvd., Suite 300

Cleveland, Ohio 44147

Phone: (440) 838-7600 * Fax: (440) 838-7601

Email: Steven Janik@janiklaw.com
Audrey.Bentz@janiklaw.com

Counsel for Plaintiff
 

:19-mc-00001-MW-CAS Document 1 Filed 01/24/19 Page
ASE ase L19-cv-00148- DAP Doc #:1 Filed: 01/18/19 9 of 9. Pa

STATE OF FLORIDA )
: ) VERIFICATION

county or Ane) lag )

I, JOE MARINUCCL, being over the age of majority and swom according to law, say and
depose as follows:

I. I am the CEO of Plaintiff Digital Media Solutions, Inc. (“DMS”).

2. In my capacity as CEO of DMS, I have read the foregoing Verified Complaint, and
the factual allegations contained therein are true and accurate to the best of my personal

knowledge, information, and belief.

| aie, JESSICAROGERS
If G2) ed MY COMMISSION #66 032501 |
Bs SF EXPIRES: September 21, 2020 ppt A

8S" Bonded Thru Notary Publle Underwriie-s if JOE MARINUCCI

 

Sworn to and subscribed before me this | g day of January, 2019.

(abn ol yay

otar ublic, State of Florida
 

RSE ELSE AAARISBNECBR, PI LE ORIEN TAPS. Blt oF 78

DOUBLEPOSITIVE ONLINE MARKETING AGREEMENT
FOR EDMC INSTITUTIONS:

This DoublePositive Online Marketing Agreement for EDMC Institutions (this
“A preement”) is by and among DoublePositive Marketing Group, Inc., a Delaware corporation _
(“DP”), having a place of business at First Mariner Building, 1501 S. Clinton Street, Suite 1520,
Baltimore, MD 21224, Education Management LLC, a Delaware limited liability company
(together with its subsidiaries and affiliates, “EDMC”), having a place of business at 210 Sixth
Avenue, 33° Floor, Pittsburgh, PA 15222, and the party executing this Agreement.on the
signature page hereof as the Vendor (“Vendor”), and is effective as of the later of the date on
which it is signed by DP, EDMC and Vendor (the “Effective Date”). DP, EDMC and Vendor are
each referred to herein as a “party,” and collectively, as the “parties”.

. WHEREAS, DP and BDMC ate parties to a Master Strategic Marketing Agreement (the
“SMA”) pursuant to which, among other things, DP is to acquire Qualified Leads (as hereinafter
defined) for the benefit of EDMC’s educational institutions (the “EDMC Institutions”);

WHEREAS, Vendor is in the business of providing marketing and advertising sérvices,
including the generation of Lead Contact Information (as hereinafter defined); and

. WHEREAS, DP, EDMC and Vendor desire to enter into this Agreement under which
Vendor will supply to DP the services described in this Agreement so that DP can provide to
EDMC thie services described in the SMA. . . _

oe NOW, THEREFORE, in consideration of the covenants and agreements contained
’ ‘herein, and other good and valuable consideration, the receipt and sufficiency of whichare  -
hereby acknowledged, the parties agree as follows: mo

1. - DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the meanings set
forth below. Other terms are defined in the text of this Agreement and, throughout this
Agreement; those terms shall have the meanings respectively ascribed to them.

1.1 Duplicate Lead — Lead Contact Information provided by Vendor to DP that is
duplicative in any material respect to information received by EDMC (for any EDMC
Institution) from any source (including, without limitation, from the Vendor, from DP and from
direct contact with EDMC) within the one hundred eighty (180) day period prior to (including ~
prior to the Effective Date) the delivery of such Lead Contact Information by Vendor to DP.
Vendor acknowledges and understands that any determination by DP as to-whether Lead Contact
Information constitutes a Duplicate Lead shall be final and binding on Vendor.

1.2 EDMC Creative Content - Graphical and text images, graphical and text
newsletters, printed material, documents, marks, logos, videos, electronic recordings,
photographs, slides, themes, scripts, micro-sites, websites and other materials that are (a)
generated by or for Vendor solely for the benefit of DP and/or EDMC under this Agreement, (b)
generated by or for Vendor solely for the benefit of DP and/or EDMC so as to generate Lead

 

EXHIBIT A
| BSc BSE ROE MNS BS, POY RRL! AMR GMZAER, RAIS AT

Contact Information, or (c) generated by or for Vendor solely for the benefit of DP and/or
EDMC using EDMC Content (defined below).. .

1.3 False Lead — Any Lead Contact Information that: (a) is patently false or
‘misleading; (b) is determined by DP or EDMC to contain false or misleading information; (c)is- ©
determined by DP or EDMC to be the result of a multiple-submit error (defined as submitting the. .
same information more than once within a 24-hour period); (d) is fraudulently developed (e.g.,
(i) not derived from an individual who actually and purposely requested information froman
educational institution, (ii) lead delivery to DP was intentionally delayed, and (iii) re-submission .
of previously submitted Lead Contact Information by Vendor when said re-submission does not
originate from the individual, unless approved in advance by DP); (e) relates to an individual
under the age of thirteen (13); ) relates to an individual who cannot be contacted by telephone
based on the information provided; (g) relates to an individual who is not interested in
educational products or services; (h) relates to an individual (the “Subject”) whose telephone
number is answered by a person (which may be the Subject or may be another person) who
denies that the Subject may be contacted at such telephone number or who provides other false.
information about the Subject; or (i) is acquired or generated in violation of the terms of this
Agreement. = = pO ,

14  Incentivized Lead — Any Lead Contact Information that is generated from an
incentivized advertising or incentivized registration process, including, but not limited to, lead —
generation from a source related to an employment opportunity or from’a source related to an. -
educational scholarship. For the avoidance of doubt, marketing and advertising programs that
employ “pseudo-incentivized” registration offers (e.g., with language that is not clear-and
conspicuous, the user is informed (i) that the user should complete the form only if he or she has
a genuine interest in the offer presented and/or (ii) the user will not receive any additional - -
rewards for filling out the information) will be considered co-mingling of incentivized .
advertising and school marketing and will constitute an Incentivized Lead, regardless of any.
corresponding disclosure, © : ee

1.5 Insertion Order - Any order for Qualified Leads or Qualified Transfers pursuant to
this Agreement. Each Insertion Order shall be in the form provided-to Vendor by DP from time
to time (as it may be amended by DP from time to time). In the event of any conflict between
this Agreement and an Insertion Order, the provisions-of the Agreement shall control unless —
modified in the Insertion Order in writing with reference-to the specific section of this .
Agreement that is being modified. Soy ae

1.6 — Intellectual Property — All intellectual property, including, but not limited to,
patents, trademarks, trade dress, copyrighted works or any other proprietary information owned .”
or licensed by DP or EDMC and provided to, Vendor solely for purposes of this Agreement,
including, but not limited to, the EDMC Content and the EDMC Creative Content.

1.7 Lead Contact Information — Identity and contact information provided by Vendor
to DP for any individual interested in potentially obtaining goods or services from an EDMC
Institution. oo
 

SRE AIA UME PIL PHL? OFA SAF, PART AT:

1.8° Permissible Payment Terms — Under this Agreement, Permissible Payment Terms

shall mean: (a) A reasonable flat fee per Qualified Lead that includes contact information for a °
prospective student where such fee is not based on: (i) any additional conduct or action by the
third party or the prospective student, such as participation in preadmission or advising activities,
scheduling an appointment to visit the enrollment office or any other office of the institution or
attendance:at such.an appointment, or the signing, or being involved in the signing, of a
prospective student’s enrollment agreement or financial aid application;, or (ii) the

number of students (calculated at any point in time of an educational program) who apply for .
enrollment are awarded financial.aid, or are enrolled for any period of time, including through
completion of an educational program, at an EDMC Institution; (b) a reasonable flat fee for
services that is based solely on Vendor’s costs associated with providing services under this
Agreement, plus a percentage of those costs to provide the third party reasonable profit under the
agreement, provided such flat fee is not based directly or indirectly on measures related to actual .
" of anticipated enrollments in EDMC Institutions; (c) reasonable assigned billing rates Vendor; or.
(a) payment terms approved in advance by EDMC. Notwithstanding anything to the contrary
~ contained herein, payment terms which are per impression (i.e., did. the ad appear) and/or per

click constitute Permissible Payment Terms.

1.9 Person orp erson — Any individual, corporation, partnership, limited liability
company, trust, estate or other entity. = Se .

i.10. Qualified Lead— Lead Contact Information for a unique individual that (i) is _
delivered to DP in real or near real time of lead generation (lead generation for this purpose
means the period of time between the original submission click by the prospective student and
the time that the Lead Contact Information reaches DP’s lead processing system); (ii) includes a = .
request for information regarding an EDMC Institution or was generated for the sole purpose of

. obtaining information regarding an EDMC Institution; (iii) is not a False Lead; (iv) is nota -
- ‘Duplicate Lead; (v) is not an Incentivized Lead; (vi) meets.the minimum high school graduation
year requirement and/or the highest education level requirement for the applicable school
location and prograrn of interest; (vii) contains all of the following data elements (all of which
must be accurate in all material respects): first and last names; street address; city, state and
zip/postal code; email address (individual must be able to receive emails at this address); primary
telephone number (telephone number must be in service at the time the telephone number is first
dialed by DP, EDMC or any agent of DP or EDMC; the following will not qualify: fax number
instead of telephone number; special information tone; wrong party; and/or otherwise invalid
telephone number); year of high school graduation/highest education level attained; program of .
interest; and location of interest; (viii) is properly coded by Vendor using the coding
requirements provided to Vendor by DP from time to time; (ix) contains such additional data
elements'as DP may require from time to time upon notice to Vendor; and (x) contains such
- other information and/or meets such other requirements as may be required by the applicable

Insertion Order. Vendor acknowledges and understands that (1) DP and/or EDMC may verify or |

confirm that Lead Contact Information constitutes a Qualified Lead and/or (2) DP and/or EDMC
may engage one or more third party service providers to verify or confirm that Lead Contact
Information constitutes a Qualified Lead and/or to determine Vendor’s-compliance with the

terms of this Agreement. Any determination by any DP, EDMC and/or such third party service
provider that Lead Contract Information does not constitute a Qualified Lead shall be conclusive
and binding on Vendor. , an
 

 CASef1 SANG AON MNECAS. Pocyrestt ola Nadine, Raggehs BBS

- 111 Qualified Transfer — A Qualified Lead whereby the person who is the subject of -

the Qualified’Lead is call transferred to EDMC from Vendor or.a Vendor agent. “

1.12 Significant Regulatory Event — (a) any notice or other communication (in writing -
or otherwise) from any governmental or nongovernmental entity or any other person regarding .
any actual, alleged, possible or potential violation of or failure to comply with any federal, state, °
foreign, and/or accrediting agency laws, rules, and/or regulations and (b) any threatened or -
pending investigation, audit, or review with respect to compliance with any federal, state,
foreign, and/or accrediting agency laws, rules, and/or regulations, in both cases including but not

limited to any action under the civil False Claims Act, 31 U.S.C. § 3729 et seq, or any similaror io
successor statute, the Higher Education Act of 1965, as amended, or any similar orsuccessor OT Bans

statute, and any state consumer protection law.: ,

1.13. ~ Source Data — Information solicited by Vendor and generated, input or. otherwise .
transmitted by end users yielding Lead Contact Information, Qualified Leads and/or Qualified
Transfers pursuant to this Agreement. , _ Po

1.14 Vendor Creative Content - Graphical and text images, graphical and text’
newsletters, printed material, documents, marks, logos, videos, electronic recordings,

pliotographs, slides, themes, scripts, micro-sites, websites and other materials that are directly or -

indirectly used by Vendor or any Vendor Subcontractor to generate Lead Contact Information. ”, =
and which does not constitute EDMC Creative Content. Upon request, Vendor shall provideDP ,
- with a copy of the Vendor Creative Content... SE

 

. 1.15. Vendor Subcontractor — Each of Vendor's publishers, affiliates, partners, |
suppliers and/or subcontractors (collectively, the “Vendor Subcontractors”). - oo

2. OWNERSHIP AND USE OF EDMC CONTENT

- 2.1. DP or EDMC may provide information to Vendor regarding the EDMC ~
_ Institutions for use by Vendor in generating EDMC Creative Content, Vendor Creative Content
and/or in generating Lead Contact Information. This information may include Intellectual
Property, specifications, descriptions, special promotions, logos, claims, creative material, |
privacy statements and any other appropriate marketing content (such information, together with
any other creative element(s) provided by DP or EDMC to Vendor pursuant to this Agreement is
referred to herein as “EDMC Content”). Under no circumstances shall Vendor sell, lease, assign,
sublicense, use, disclose or transfer the EDMC Content except as expressly provided in this. .
Agreement. po, SO

22 Vendor shall provide the EDMC Creative Content to DP for approval. If DP or
EDMC rejects any EDMC Creative Content, Vendor will revise and submit the revised EDMC -
Creative Content until approval has been secured. Vendor shall not use any EDMC Creative

Content until it is approved by EDMC or DP. DP and EDMC reserve the right to reject any and
all EDMC Creative Content for any reason or no reason. The approved EDMC Creative Content

shall not be used by Vendor or any other Person except for the purposes contemplated by this
Agreement. a
BEE ABSORB Bac BG Pl ELFARRAN?4 SPP PMH a

. * 23 ° AllEDMC Creative Content and all Vendor Creative Content must comply with
. (a) the terms of this Agreement, (b) all applicable laws, rules and regulations, and (c) all policies +.
and procedures provided by DP or EDMC to Vendor from time to time (collectively, the —
“Marketing Policies and Procedures”); provided, however, that DP or EDMC will provide

eo Vendor with at least three (3) days prior-notice-of any new Marketing Policies and Procedures or *

any change to existing Marketing Policies and Procedures. The Marketing Policies and
Procedures include, without limitation, the policies atid procedures included in the publication -
titled “EDMC — Education Management Corporation - Business Practices Committee Marketing 7

- - Compliance Handbook” and “EDMC’s Partner’s Guide to Proactive Compliance,” as each n may
a be amended. from time to time (copies of which have beh provided to Vendor).

in addition, and without limiting the: prior paragraph, Veridor further agrees that the te
quality of all its and the Vendor Subcontractors” advertising, marketing.and/or promotion using, :

’. the EDMC Content, the EDMC Creative Content and/or the Vendor Creative Content (inchiding -_

any websites used in connection therewith) will be ata level determined to-be acceptable to DP -

_ and/or EDMC in its reasonable judgment and, in any event, at a level'at least as high as industry
' standards: Without limiting the generality of the foregoing sentence, for purposes of this -

Agreement, any website which a reasonable person would consider pornographic, obscene; ~

"libelous, profane, exploitative. ofa minor, expressing hate or tending to ridicule or- -embarrass, or

. that is abusive, offensive, defamatory or harassing, or which violates or encourages others to.-

violate any applicable law, is not acceptable to DP and EDMC. If the quality of Vendor or any, ee

_ Vendor Stibcontractor’s advertising, marketing and/or promotion using the EDMC Content, the .

EDMC Creative Content and/or thé Vendor Creative Content (including any websites used 1 in.

‘connection therewith) i isnot acceptable to DP or EDMC in its reasonable judgment, DP or.

- __EDMC may provide notice to that effect to. Vendor (which notice. shall identify the offending ° oe a

advertising, marketing and/or promotion (and/or websites). Upon receipt of such a notice, . :

- Vendor will cease.any such advertising, marketing and/or promotion (and/or use of any such. -.

"_. Websites) within three (3) business ‘days. For the avoidance of doubt, Vendor shall not be _
deemed to have violated or breached this. paragraph: if it complies with the prior sentence. ,

a A violation’ or breach by Vendor’ or any Vendor Subcontractor of this Section 2.3 is
referred to herein as a “Marketing Violation.”. Vendor agrees to work in-good faith work’ to
immediately correct any Marketing Violation. Upon each Marketing Violation, DP or EDMC:-.
’ may notify the Vendor of the Marketing Violation by a notice substantially in the form attached oo
hereto and. incorporated by reference herein as s Schedule B.° oo.

mo, 2A4- ‘Any amounts owed by BDMC 4 to Vendor ducing a month pursuant to this Agreement
- ' shall be discounted by one percent (1%) for each Marketing Violation by Vendor during such month
.” for which DP or EDMC send Vendor the notice in the form attached hereto-and incorporated by.

- reference herein as Schedule B. Notwithstanding the foregoing, the total discount for Maiketing
Violations for any given billing cycle may not exceed ten percent (10%). This Section 2.4 shallnot . .
limit any rights or remedies that may be available to DP. or EDMC due to a breach by Vendor of 7

- - Section 2.3.

 

2.5 ‘Vendor will correct all errors in EDMC Content, EDMC Creative Content or
Vendor Creative Content brought to its attention within one © business 8 day. Vendor further

 
 

| BRAC RNEMNCAS PEC pRRL! FILMU RAMA

. agrees not +o use DP’s.or EDMC’s name or any derivative thereof for or in a website address (ot
_-“URL”) without DP’s written permission. © oo eg!

2.6  AILEDMC Creative ‘Content shall be considered “works made for hire” as

defined in the United States Copyright Act, 17 U.S.C. § 101 et seq. for EDMC and, accordingly, —

all copyright interest in and to the EDMC Creative Content shall belong exclusively to EDMC.. -.

- To the extent that ownership of any EDMC Creative Content does not automatically vest in -

EDMC by virtue of this Agreement or otherwise, Vendor hereby irrevocably assigns to EDMC —

- all right, title and interest in and to such EDMC Creative Content and all protectable elements,

. contributions, enhancements, collective works thereof and derivative works thereto, and agrees.

_-.” to take-all reasonable actions that EDMC or DP requests to ensure that all such rights, title and’ >.
~ interest in the EDMC Creative-Content vest in EDMC. * oe Lon

Te Vendor engages or otherwise uses any third party to prepare or to assist in the

a preparation of EDMC Creative Content, Vendor ‘shall have such third party execute a written
_ agreement providing that.all such EDMC Creative Content are “works made for hire” as defined

in the United States Copyright Act, 17 U.S.C; § 101 et seq. for EDMC and, accordingly, all ~

~ copyright interest in and tothe EDMC Creative Content shall belong exclusively to EDMC.. The —— :
» .. agreement shall also provide that, in the event the EDMC Creative Content isdeemednotto
". onstitute “works made for hire” for EDMC, the third party irrevocably transfers and assigns to.

EDMC all rights, title and interest in and to the EDMC Creative Content and all protectable

_-. elements, contributions, enhancements, collective works thereof and derivative works thereto, ©

-. |". and agreés to take all reasonable actions and do all things necessary or desirable to ensure that all
'- such rights, title and interest in the EDMC ‘Creative Content vest in EDMC. To the extent | |

“... Vendor already has these agreements in place, Vendor is not required to use the exact language

of this paragraph in its contracts with-such third parties in order to satisfy the foregoing _

_.._ obligation, so long as such alternative language protects EDMC to the same extent as the
_.. language set forth in this paragraph, fe wo vo

DT Schedule A, attached hereto and incorporated by reference herein, sets forth alist. . on,

of EDMC trademarked terms and prohibited ‘keyword terms (“TM Terms”). DP from time to >
"- time may update Schedule A upon at least three (3) days prior noticeto Vendor,

Vendor and the Vendor Subcontractors will not purchase ™ Terms or any trademarks Or. |

| copyrighted materials of any third party (“Third Party TM Terms”) or any words or terms
_ “Prohibited Terms”) that (a) include any of the TM Terms or the Third Party TM Terms

(whethet before or after or between other words or terms (e.g., “Art and Institute” is prohibited))

~~ or (b) include misspellings, abbreviations, plurals or other derivatives of the TM Terms or the
Third Party TM Terms (e.g., “Art Institutes” is prohibited), on any keyword based directory or
listing services, including without limitation major search engines, vertical subject specific

directories, local search listings where listings are purchased for a flat fee or other Pay-Per-Click —-

(PPC) or pay-per-action advertising channels. Also, Vendor and the Vendor Subcontractors will
not bid or pay for the use of the TM Terms, Third Party TM Terms or the Prohibited Terms in

_ any paid placement search engine advertising or URL, including, without limitation, use of the.

TM Terms, Third Party TM Terms and/or Prohibited Terms in any ad copy that appears as a

" yesult of a keyword search. Accidental or unintended bidding on TM Terms, Third Party ™

Terms or the Prohibited Terms as a result of broad matching is also prohibited (e.g., a breach of
. - : Transfers for any of EDMC’s other brands. - _

BEATE TUNES, PIP PRON! OFLA FETE. ARITA

_ this Agreement occurs if a search for a generic keyword such as “Atlanta art school” yields, asa

result of broad matching, .a Vendor ad that includes.a

"M Term or Prohibited Term such as “The |
Art Institute of Atlanta”)... ;

Vendor.and the Vendor Subcontractors shall implement exclusionary placement

techniques to prevent the TM Terms, the Third Party. TM Terms and the Prohibited Terms from. *

béing displayed in any search erigine result, including, at a minimum, use of campaign negative

‘keyword selections for all TM Terms within all paid: placement accounts.

Doe, 2.8 Gs | A violation by Vendor or any Vendor Subcontractor of Section 2.7 is referredto |

herein as a “Trademark Violation.” Vendor agrees to wotk in good faith to correct any ce
. Trademark Violation immediately. Upon each Trademark Violation, DP may notify the Vendor.

of the Trademark Violation by a notice substantially in the form attached hereto and incorporated .
by reference herein as Schedule C. il Te et : oo me

5.9 ‘From the time of notification by DP or EDMC to Vendor of the first (Ist)

. Trademark Violation during a given month, Vendor will have one (1) business day to cotrect the

~ Trademark Violation. For such first (Ist) Trademark Violation during a given month forwhich =.
“Vendor does not make timely corrective action, any. amounts owed by EDMC to Vendor during-such . ’
_° month pursuant to this Agreement with respect to Qualified Leads or Qualified Transfers for the

. EDMC brand (campus based and online) that is the-subject of the Trademark Violation shall be So

discounted by five percent (5%). For example, if a Trademark Violation that is not timely

- corrected during July 2012 relates to EDMC’s “Argosy” brand (campus'based or online), the
__» discount will apply to all amounts owed Vendor with respect to Qualified Leads or Qualified.
_ Transfers for EDMC’s “Argosy” brand (campus based and online) during July 2012, butno |

discount will apply to any amounts owed Vendor with:respect to Qualified Leads or Qualified

-s . From the time of notification by DP ‘or EDMC to Vendor of asecond (2nd) Trademark .. a
- Violation during a given month, Vendor will have one (1) business day to correct the Trademark. ©...

Violation. For such second (2nd) Trademark Violation during a given month for which Vendor

_ does not make timely corrective action, any amnounts owed by EDMC to Vendor during such month «
. ~ pursuant to this Agreement with respect to Qualified Leads or Qualified Transfers forthe EDMC
- brand (campus based and online) that is the subject of the second Trademark Violation shallbe
"_ . discounted by five percent (5%) (or an additional five percent (5%) if the first Trademark Violation
’ related to the same EDMC brand). Se -

~. Upon notification by DP or EDMC to Vendor of any Trademark Violation during a given

~ month after the application of the five percent (5%) discourits provided by the prior two

paragraphs, any amounts owed by EDMC to Vendor during such month pursuant to this Agreement i

_ for all EDMC brands shall be discounted by five percent (5%) for each Trademark Violation. For —
_” example, if Vendor has four (4) Trademark Violations during July 2012 after failing to timely
_ correct the first two Trademark Violations during July 2012, any amounts owed by EDMC to

"Vendor during July 2012 shall be reduced by twenty percent (20%).

2.10. . Notwithstanding anything to the contrary contained herein, provided that Vendor
has complied with the requirements of the last paragraph of Section 2.7, a Trademark Violation
CASE RTL WBE PES Ph oft aPH i af a

shall not ‘result i ina discount to the amounts owed Vendor where a TM Term, Third Patty TM -

_ Term or Prohibited Term appears as a result of.an unavoidable broad match result, a change in a. a

PPC provider’ s algorithm, or other similar event; provided, however, that in any such case,
.  Vendor’s advertisement (e. g., ad unit, text ad, ad copy, logo, etc.) that is served in response to a.
x search query may. not display any T™ Terms, Third Party TM Term or Prohibited Terms. - -

oe 2. 11. Notwithstanding anything to the contrary contained herein, Vendor acknowledges .
- and agrees that DP will not accept and EDMC will not pay for any Qualified Leads or Qualified «—

a Transfers from any. of the Persons listed on Schedule D, attached hereto and incorporated by

; » teference herein, without prior written approval from DP. DP has the right to update Schedule D: o - - a
~~" from time to time during the term of this Agreement upon at least three (3) days prior notice to. rn

a Vendor, Any breach by Vendor of this Section 2:11 shall subject Vendor to the provisions « of

Z ; Section 2. 4 of this Agreement as if such breach were a a Marketing Violation.

fo | 3. . "INTELLECTUAL PROPERTY LICENSES

 

| : 3, 1. - Subject t0 the terms. of this Agreement and i solely fot ‘the term nof this Agreement, ee

| 7 EDMC hereby grants to Vendor a limited, revocable, non-exclusive, non-transferable, royalty

ae . - - free, worldwide-license to use (a) the EDMC.Conterit and (b) the EDMC Creative Content, .
aaa ‘without the right to sublicense except as expressly provided by. this Agreement, solely for the oS
. purpose of Vendor.performing under this Agreement. Subject to terms of this Agreement, |

Vendor may sublicense the license granted’ to.it pursuant to this Section 3. 1'to the Vendor oo,
= Subcontractors. “ . ae

oo “Vendor hereby acknowledges and a: agress that; and Vendor shall cause each Vendor |
i Subcontractor to.acknowledge and agree that: (a) the EDMC Content and EDMC Creative.

. .. Content are the exclusive property: of EDMC, (b) EDMC shall retain ownership of all rights |
+» whatsoever in the EDMC. Content and EDMC Creative Content, (c) Vendor and Vendor ~” ee

eee Subcontractors will not remove or destroy any patent, ‘copyright, trade secret, proprietary or other oe
ts legends or‘markings placed upon or contained or embedded within any EDMC Content or

 

”.» EDMC Creative Content, and (d) Vendor and Vendor Subcontractors shall not challenge or assist’

"a third party in challenging the validity or ownership of the EDMC Content or EDMC Creative

- Content. The license granted under this Section 3.1 (and any sublicense granted to a Vendor . |

Subcontractor) will terminate automatically, upon t the expiration or termination of this Agreement an

: for any reason.

” Notwithstanding anything to the contrary contained i in this Agreement, DP or EDMC.

: may limit, suspend or terminate such license at any time during the term of the Agreement upon |
“written notice to Vendor. Except for the rights expressly granted herein, Vendor agrees and
- acknowledges that this Agreement does not transfer to Vendor or any Vendor Subcontractor or
_ grant any Tights to Vendor or any Vendor Subcontractor in or to the Intellectual Property.

OA - LEAD ‘CONTACT INFORMATION, . SOURCE DATA AND OPERATIONAL
_. SERVICE REQUIREMENTS |

4, 1 Vendor agrees that once Lead Contact Information is submitted by the end-user
; requesting information from an EDMC Institution, Vendor shall immediately transmit said
Cale SG REINO REL! LARA GAN, PBA

"request to DP within seventy-two (72) hours, provided that ‘Vendor shall not intentionally
withhold any request to avoid any limits or.caps within this Agreement. Jos

oe 42 Vendor shall supply all Lead Contact Information in compliance with and in the
format specified by the policies and procedures.provided by DP or EDMC to Vendor from time ©
- to time. All information provided by Vendor as to Lead Contact Information quality or status:
~ must be maintained by Vendor in strictest confidence and used only to benefitEDMC.
43 . Vendor atid each Vendor Subcontractor will maintain Source Data and Lead .

~ Contact Information in accordaricé with all applicable laws, rules and regulations. Vendor and °. |

each Vendor Subconiractor will maintain and enforce security procedures and standards with
_ respect to the access and maintenance of data, including Source Data and Lead Contact.

Information, and will provide reasonably appropriate technical and organizational safeguards. «<7 |)

against accidental or unlawful destruction, loss, alteration or unauthorized disclosure of access of . ~. .

"data, including Source Data and/or Lead Contact Information, Vendor and each Vendor .°.

- Subcontractor will take reasonable ’security measures. (but inno event measures less than those
considered to be industry standard) to secure and defend its location and equipment against.

_. “hackers” and others who may seek, without authorization, to modify or access computer" | ee

systems or the information found therein without the consent of Vendor or Vendor -

a "Subcontractor, as the case may. be. Vendor and.each Vendor'S ibcontractor will periodically test 7 Be

its systems for potential areas where security could be breached. Ifa security breach occurs; |... =" nn

oy Vendor and the appropriate Vendor Subcontractor(s) will be responsible for complying with all. _ oO
"’ applicable laws pertaining to such a security breach. To the extent permitted by applicable law, ee
_ Vendor and the appropriate Vendor Subcontractor(s) shall provide DP and EDMC withacopyof.-2. |

“writing, J:

any communication sent in conipliatce with said laws for approval (which shall not be. .
- unreasonably withheld). If Vendor or a Vendor Subcontractor identifies a deficiency in its. ~~

or security procedures and standards, then such Person. shall immediately notify DP and EDMC in: . - .

Oo 4.4. Vendor and each Vendor Subcontractor will: (a) disclose. to all individuals who...) 3

“= *. submit Source Data (prior to submission): (i) that all personal information-collected will be ae

~ =: . shared with EDMC and its affiliates and agents (including DP); and (ii) how all personal °
* information will be used; (b) comply with any and all implicit or explicit privacy representations ©.. - —

. made to such individuals regarding the use of their personal information; (c) obtain express _
consent for any use, disclosure and/or processing of the personal information from any non-US |. °
_ resident who submits Source Data (prior to submission); and (d) include a notice on any and all °
~ "websites under such Person’s ownership or control stating: “THIS SITE IS RESTRICTED TO
- USERS WHO ARE THIRTEEN (13) YEARS OF AGE OR OLDER” or substantially similar *
language. © 0° Se ee ST

4.5 Vendor agrees that all employees and agents of Vendor ot any Vendor —

‘ Subcontractor who perform services in connection with or related to this Agreement shallhave ~~

the proper skill, training and background so as tobe able to perform in a competent and —
_’ professional manner and in accordance with generally accepted industry practices. Vendor agrees
” to remove and to catise any Vendor Subcontractor to remove from DP and/or EDMC’s account
~ any employee or agent who has engaged in willful misconduct or has committedamaterial = |
breach of this Agreement immediately after Vendor or any Vendor Subcontractor becomes aware”
- person;

 

of such breach. Within a reasonable period, but not later than thirty (30) days after Vendor’s

" ‘receipt of notice from DP or EDMC that, in DP or EDMC’s reasonable judgment, the continued . -
- assignment to DP and/or EDMC’s account of any employee or agent is not in the best interests of
- DP and/or EDMC, Vendor shall remove or shall cause the Vendor Subcontractor to remove such -
employee or agent from DP and/or EDMC’s account. Nothing in this Section 4.5 shall be .
- deemed to require Vendor or any Vendor Contractor to terminate the employment or
independent contractor relationship of such employee or agents. Vendor.or the Vendor.

Subcontractor will assume all costs. and expenses associated with the replacement of any

.  employee’or agent, whether requested by DP, EDMC or otherwise, including costs and expenses - co ,
- associated with “knowledge transfer,” integration-and training of replacement personnel. oo

- a REPRESENTATIONS AND WARRANTIES. 7a

. 5, b A - Represeittations aid Warranties and Covenants of Vendor. Vendor represents and
-’ warrants to DP and EDMC, as of the Effective Date and during the term of this Agreement, - -

ae and/or covenants and agrees that: 8°.

°° 5. 40° (@) Vendor and each Vendor Subcontractor is duly organized, validly existing andin ~~. |
~~” good standing atid is duly qualified and licensed to do businiess and to carry out its and their |
_ =: obligations under this Agreement, and that the execution, delivery and performance of this -
_.| . +. Agreement does not violate any-existing agreement to which Vendor ot any Vendor -
--, Subcontractor is a.party or by which. Vendor or any Vendor Subcontractor is bound; :

“°° Agreement, including, but not limited to, the EDMC Creative Content (if any) and the Vendor °° ©.
2.” Creative Content, and thé use of either by EDMC or DP, do not and will not infringe, violate or. ~- =”
... misappropriate any third party’s intellectual property rights, including but not limitedto@).° os
_. ‘violations of the Lanhain Act, (ii) infringement of any patents, trademarks, trade dress, and/or.
Copyrights, and (iii) misappropriation of trade secrets; © ee wo,
_. + @) Vendor will not use or allow any third parties‘to use the EDMC Content or the EDMC | oy
” Creative Content (if any) for purposes other than fulfilling Vendor’s obligations under this)

~ Agreement without express written permission from EDMC;

gs, + (e) the EDMC Creative Content (if any) and the Vendor Creative Content will not be
_ false or misleading (including, but not limited to, containing misrepresentations, misleading .
omissions, or false statements) and will-not contain any content that is in any way libelous,

harmful, obscene, harassing, or racially, ethnically, or otherwise objectionable to areasonable

(f) the content and other deliverables produced by Vendor for DP or EDMC (ifany)do .

- not and will not contain any viruses, Trojan horses, worms, time bombs, spyware or other |
. . malware or any other computer programming devices that may damage in any materialrespect ..
_ DP’s or EDMC’s systems or data, extract information from DP’s or EDMC’s systems or data or ~~
- prevent DP or EDMC from operation or use of its systems or data in the ordinary course;

10°

ce ee

i (b) Vendor has all right, title'and interest necessary to grant the licenses granted by)? a
“Sls: Vendor under this Agreement (ifany)y 6

~ () Vendor and/or each Vendor Subcontractor’s services under or in connection with this. ~ a
 

RR NEARER RE GANG FOB

(g) Vendor and each Vendor Subcontractor, and all activities of Vendor and each Vendor.”
" - . Subcontractor related to telemarketing, Internet marketing, Vendor’s business and each Vendor
Subcontractor’s business and/or this Agreement, does not and will not violate any applicable

. foreign, federal, state and/or local laws, rules or regulations, including, but not limitedto,The a

_ . Federal CAN-SPAM Act of 2003, the Gramm-Leach-Bliley Act, the Telemarketing and
.. Consumer Fraud ‘and Abuse Prevention Act, the Telemarketing Sales Rule, any laws, rules or
regulations relating to unsolicited electronic or text advertisements or messages, any other state —

or federal consumer protection law, the Higher Education Act of 1965, as amended, including, . = °

-without limitation, prohibitions on misrepresentation, and any laws, rules and regulations

pertaining to student educational records and privacy, including, without limitation, the Family.

"= Bducational Rights and Privacy Act, 20°U.S.C. § 1232g, and regulations thereunder at 34 CFR’ moe

Part 995

(hy) except as expressly authorized by DP or EDMC in writing, Vendor and the Vendor’. . . . .
‘Subcontractors will not make any representations, warranties-or other statements concerning DP):

oo -or.EDMC to any Person; °°

. : oo @ Vendor and the Vendor Subcontractors will not make any statement to an. individual : ~ - : /
~. (verbally, electronically or otherwise) which states or implies that the individual is guaranteed to“...

* geceive information from EDMC, to bé enrolled in or admitted:to any EDMC Institution, or to

"-" geceive any. other benefit or opportunity from EDMC ‘or any EDMC Institution, including butnot. -’ 4

"~~ limited to financial assistance;

a G) Vendor and the Vendor Subcontractors do not and will not charge consumers any fee , 2 s a

_. ©.” jn connection with or in any way related to the consumers’ receipt of information regarding __
“1: -. EDMC(é.g., the Vendor or a Vendor Subcontractor may not charge:consumers a fee for entering:

self reported personal information on Vendor’s Website or the Vendor Subcontractor’s website); 0", wo

oe - (k) Vendor and the Vendor Subcontractors are solely responsible for excluding from any oe o ee
. .. telemarketing call, text message or email those customers who opted out.of receiving such from. 5°.
"Vendor or Vendor Subcontractor; as applicable, or from DP or EDMC (information regarding °°.

-.. Opt outs from DP or EDMC is available by checking the suppression file at the location .
.. designated to Vendor by DP or EDMC from time to time); wo
 @ Without limiting the | generality of Section 5.1(a) through (0, Vendor further:

represents and warrants that it and each Vendor Subcontractor is familiar with the federal, state 2

_ and/or accrediting agency laws, rules and/or regulations relating to the compensation of persons a: ~ 4
' engaged in student recruiting activities, as each may be amended from time to time,including .° =

_ without limitation those set forth in the federal Higher Education Act at 20 U.S.C. Section: - -
1094(a)(20) and in regulations promulgated by the U.S. Department of Education at 34 CFR.”

- Séction 668.14(b)(22), and Vendor represents, warrants, covenants and agrees that itdoesand :

-will continue to compensate all of its employees and agents, and that each Vendor Subcontractor
does and will continue to compensate all of the Vendor Subcontractor’s employees and agent, in
strict compliance with all such laws, rules and/or regulations and in such a manner that neither. ©
EDMC nor DP (to the extent such laws, rules and/or regulations are applicable to DP) will bein
_ violation of any such laws, rules and/or regulations as a result of the activities of Vendor or any
Vendor Subcontractor, = ee mo a

ds
© GBR AN-FORE ARE OBE aPPGUP oABAGURU Er Panga

(m) Vendor and the Vendor Subcontractors (a) have not been terminated under section mo

~ 432 of the Higher Education Act of 1965 for'a reason involving the acquisition, use, or en
expenditure of federal, state, or local government funds, (b) have not been administratively or
"judicially determined to have committed fraud or any other material violation of law involving

_ federal, state, or local government funds, and (c) shall not assign any individual to perform —
services under this Agreement who has been (i) convicted of, or pled nolo contendere or guilty”

* to, a crimé involving the acquisition, use, or expenditure of federal, state, or local government.

_ . funds or (ii) administratively or judicially determined to have committed fraud or any other
material violation of law involving federal, state or local government funds. Vendor or Vendor

|. Subcoritractor, as applicable, shall notify DP and EDMC immediately if Vendor or Vendor. - oe

Subcontractor, 8 applicable, is terminated under section'432 of the Higher Education Act of" .« me Phas

". 1965 for a reason involving the acquisition, use; or expenditure of federal, state, or local

~~ government finds or is administratively or judicially determined to have committed fraud or any . ~ 7 a

~ other material violation of law involving federal, state or local government funds; *

me (@) Neither Vendor nor any Vendor Subcontractor has been, or had any principal or

= affiliate (as thé terms “principal” and “affiliate” are defined:in 2 CFR. pts: 180 and 3485, and ag

| they were defined prior to April 27, 2012 in 34-C.F.R. pt. 85) that has been, debarred or.

 

". suspended under

-v~.‘gubpt. 9.4, and Vendor or Vendor Subcontractor, as applicable, shall notifyDP and EDMC se
": immediately if Vendor or Vendor Subcontractor, or any principal or affiliate of Vendor OP

 

~..’ qualified and licensed to do business and to

"Vendor Subcontractor, has been so debarred or suspended; -

-. SUSE Executive Order 12549 (3.C.F.R., 1986 Comp.;p. 189) or the Federal = Ty
"+ ” Acquisition Regulations, 48 C-E.R. pt. 9, subpt. 9.4, or engaging in any activity thatis acause-. 2.
under 2 C.F.R. § 180.700 or § 180,800 (or a cause under 34 C.F.R. §:85.305 or § 85.405 priorto.
: '*) April.27, 2012), as adopted at 2 CFR. § 3485.12, for debarment or. suspension under Executive +. / 0%.
~-. Order 12549 (3 C-F.R., Comp., p. 189) or the Federal Acquisition Regulations; 48 C.F.R. pt.9,- 000.05

Oop) Vendor and Vendor Subcontractors shall notify DP and EDMC immediately. |. oye
5” regarding any Significant Regulatory Event; and. 05

' ot @) Vendor may use Vendor Subcontractors to perform services under this Agreement o - ma .
: for Vendor; provided, however, that Vendor shall be responsible for any act or omission of such "°°."

- Vendor Subcontractors under this Agreement and for performance under this Agreement by such / The
,. Vendor Subcontractors... peel Sot ae bag Sey eG
>i ss.-+ 5.2 © Representations and Warranties of DP. DP represents and warrants to Vendor aso
. of the Effective Date and-during the term of this Agreement, and/or covenants and agrees that,
- (a) DP is duly organized, validly existing and in good standing and is duly qualified and licensed .

-".. to do busiziess and to carry.out its obligations under this Agreement, and that fhe execution,; |... se

~” delivery and performance of this Agreement does not violate any existing agreement to which . : a
~ . DP is’a party or by which DP is bound; and (b) DP has all right, title and interest necessary to o
' grant the licenses granted by DP to Vendor under this Agreement (if any). e oo

53 - Representations and Warranties of EDMC: EDMC represents and warrants to"
Vendor as of the Effective Date and during the term of this Agreement, and/or covenants and
agrees that: (a) EDMC is duly organized, validly existing and in good standing andis duly _

i } carry out its obligations under this Agreement, and -
that the execution, delivery and performance of this Agreement does not violate any existing

agreement to which EDMC is a party or by which EDMC is bound; and (b) EDMC has all right, : Se

12
Cae AARESHER AMY CAS ior TARR Pomp

- title and interest necessary to grant the licenses granted by EDMC to Vendor under this

| _ Agreement (ifany). . | .

_ EXCEPT AS EXPRESSLY PROVIDED HEREIN, DP AND EDMC MAKE NO Sos
_ WARRANTIES (INCLUDING NON-INFRINGEMENT AND THE IMPLIED WARRANTIES |...
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), GUARANTIES, ~
‘REPRESENTATIONS, PROMISES, STATEMENTS, ESTIMATES, CONDITIONS OR .

OTHER INDUCEMENTS, OF ANY KIND, EXPRESS, IMPLIED, ORAL, WRITTENOR

6, INSERTION ORDERS: PAYMENT ©0008

_ 61°. Fron time to time during the term of this Agreement, DP may deliver Insertion ‘ ae i
».. , Orders to-Vendor. DP reserves the right to modify an Insertion Ordér at‘any time upon notice to". >
~. Vendor, and such modified Insertion Order shall become effective immediately upon receipt by ge

Vendor, 3)

69" “ie Vendor determines that the number of Qualified Leads or Qualified Transfers oe

..  willexceed the targets set forth in the applicable Insertion Order (“Excess Leads”), Vendor shall » ~~ fe

notify DP prior tothe date when over-delivery is anticipated. Upon receipt of such notice, DP . « ae ; ae :

shall notify Vendor that DP either authorizes or does not authorize Vendor to deliver such _

'. Excess Leads (such authorized Excess Leads are referred to herein, as “Approved Excess Leads”) eee

oe DP, tinless the Excess Leads constitute Approved Excess Leads. Co

to DP. EDMC shall have no-obligation to pay Vendor for Excess Leads’, even if-delivered to. * ... : me .

_° 6B. The fees to be paid by EDMC to Vendor will be set forth in each Insertion Order".
and shall comply with. definition of Permissible Payment Terms in this Agreement. EDMC may.: on

“pay Vendor a fee for eich Qualified Lead generated by Vendor during the term of this. °° 00 0)

Agreement if and only if the Vendor or any Vendor Subcontractor is engaged in no student is 8 ves a
-. yeéruitment or admissions activities, which include but are not limited to targeted information ©. |

* dissemination to individuals, solicitations to individuals, and direct oral communications with °° 68

_”.- prospective students regarding EDMC or any EDMC Institution. EDMC willonlypayfor 9.)
Qualified Leads or Qualified Transfers; EDMC shall not be obligated to pay for. any False Leads,

 

 

' _ Incentivized Leads or Duplicate Leads. Nothing contained herein shall limit DP or EDMC from ~ ... - ce

using without compensation to. Vendor any Source Data and/or Lead Contact Information —

delivered to DP or EDMC associated with (a) non-Qualified Leads or non-Qualified Transfers or : . a . .

- (b) Excess-Leads that do not constitute Approved Excess Leads. UNDER NO”

CIRCUMSTANCES SHALL EDMC PAY OR BE OBLIGATED TO PAY VENDOR BASED =... |» .

. ON ANY TERMS OTHER THAN THE PERMISSIBLE PAYMENT TERMS (AS DEFINED | ~
“INSECTION 1.8). 9° 0 eee

6.4. Within five (5) business days after the end of each calendar month (each calendar

_ month, an “Invoice Period”) during the term of this Agreement, DP shall deliver to Vendor an
estimate of the Qualified Leads or Qualified Transfers generated by Vendor during the Invoice. . -
Period (each, a “Lead Count”). Within five (5) business days following receipt of the Lead
Count, Vendor will notify DP of any disputes regarding the Lead Count. Any dispute shall be © .

- 3
AIRE Che eR NRE ga

resolved by referring to DP’s Lead Count unless another resolution is agreed upon in writing by -
‘DPand Vendor, = oo Se es

6.5. Vendor shall invoice EDMC based on the Lead Count described in Section 6.4.

EDMC shall pay Vendor based on the Lead Count within thirty (30) days after receipt of

_.:. Vendor’s invoice: EDMC shall not be required to pay for any Qualified Leads or Qualified

Transfers not reflected on.a Lead Count. The parties acknowledge and agree that DP may not be. ©. ae

able to determine if a lead generated by Vendor during a month constitutes a Qualified Lead or a

_.°* Qualified Transfer until the monthi after the month during which the lead was generated (e.g...
~* leads generated on the last day of the a month). Notwithstanding anything to the contrary - ae
* ” contained herein; if DP determines that.a lead included in a Lead Count is not a Qualified Lead aa

.” or a Qualified Transfer (each, a ‘Credit Lead”), DP shall provide notice to that effect to Vendor.
and if (a) EDMC has not yet' paid for the Credit Lead, EDMC shall not be required to pay for o's

“> such Credit Lead, or (b) EDMC ‘has paid for the Credit Lead: (i) BDMC may reduce fromthe. «> ae

amount it.owes Vendor in any subsequent month.the cost.of such Credit Lead or (ii) at DP’sor
- EDMC’s request, Vendor will tefiind to EDMC the cost of the Credit Lead. For example, ifa 0 FO
25.2) Jead is'réceived on May 31, included in the‘Lead Count for May-and paid for:by EDMC, but is. 6
~~. Jater determiried by DP not to be a Qualified Lead, EDMC may reduce the cost of the lead from“...

- ” the amount otherwise owed, Vendor in a later month. DP will notify Veridor of all Credit Leads | Ba ,

: foreach month within thirty-five (35)-calendar days following the last day of the applicablé. ©. “07
“” month. Within five (5) business days following notice of a Credit Lead, Vendor will notifyDP 80.800 2

 

-. of any disputes regarding the Credit Lead. Any such dispute shall be resolved by the parties in. wh

~ good faith. For the avoidance of doubt, and notwithstanding anything to the contrary contained ’

wo 2 in this Agreement, DP shall ‘have no obligation to make any payment to. Vendor for Qualified ~ ; oe oo
oO Leads or Qualified Transfers. . ae as eR Ft a ee ae

 

oe 6.6. “All fees paid by EDMC are inclusive of any sales, use, excise or other taxes or : ee ~

_ assessments, if any, that may be assessed by ay governmental authority.

 

os) 67°. Wendor’s invoice must include the following information, clearly legible; to be - 7 ms we : :

ne °° accepted for payment by EDMC:. 0.0

© 6.71. Name and address of Vendots

oy 4 : 6.7.2. Invoice Period (month); - oe |

Ts 6.7.3 “Brand Designation (e.g, The Art Institute of Pittsburgh — Online Division, a

a Argosy University Online Programs, South University Online) (abbreviations approved by DP *. - :
~. areacceptable); 2 a 2 Ce
6.74 Number of Qualified Leads or Qualified Transfers, cost per lead or "
‘transfer, and total fee being invoiced for each source code utilized for submission; and
6.7.5 ’ Total Qualified Leads or total Qualified Transfers, and total fee for all :
source codes. . oo , a ce

“7. CONFIDENTIAL INFORMATION

14
-” ‘contemplated by this Agreement and for no, other purpose whatsoever. ~

 

RAAB OHE UCAS ee HONOR, Pampas

7.1. Each of DP, EDMC and Vendor hereby agree that, during the term of this - ae

hereunder or as permitted by this Agreement, it shall not disclose to any person or otherwise use |
or exploit any of the Confidential Information (as defiried below) of the other parties and shall - .

- hold Confidential Information of the other parties ih strict confidence. Each party agrees that it

shall notify the disclosing party immediately upon discovery of any unauthorized use or =. -

disclosure of the disclosing party’s Confidential Information, and shall cooperate in every vee:
_- reasonable way to assist the disclosing party to regain possession of Confidential Information.
_ and, prevent its further unauthorized use and/or disclosure. Da oo

consultants having access to the:Confidential Information of the disclosing party of the

Lone proprietary and/or confidential nature thereof and of the obligations set forth in this Agreement; =“. Ee

. ae (c) take appropriate action’by instruction with its employees, agents, and consultants having. © 0. |
* ‘access fo the Confidential Information of the disclosing party. to fulfill the receiving party’s:

‘1. nonpublic information of disclosing party that should teasonably be understood, because of 2°
“© legends or other markings; the circumstances of disclosure, or the nature of the information © 028,
> itself, to be proprietary and confidential to the disclosing patty, an affiliate of the disclosing party. 00 0.
ora third party. “Confidential Information” also includes proposals, business plaris, financial”. 2
~~. tnformation, ‘pérsonnel information and contract information, properties, methods of operation, © |
software, trade secrets, inventions, discoveries, know-how and other intellectual property, © .

including any information that was disclosed by any party prior to the date hereof as well as’. .
information currently provided and to be provided during the term of this Agreement. In

“addition, and notwithstanding anything to the contrary contained in this Agreement, the terms of .. 0:
_. "+ this Agreement shall be deemed the Confidential Information of DP and EDMC. :
~~ Notwithstanding anything to the contrary contained herein other than the prior sentence, 4
-- “Confidential Information” shall not include.any information that (i) is generally known to the

public or to the disclosing party’s competitors at the time of disclosure hereunder or thereafter a
‘becomes generally known to the public or to the disclosing party’s competitors through no fault.

- of the teceiving party; (ii) can be shown by the receiving party to have been in its possession
prior to disclosure hereunder; (iii) is furnished to the receiving party by a third party without.
breach of a confidentiality obligation; or (iv) can be shown by the receiving party to have been ~
independently developed without reference to Confidential Information of another party. _

Agreement and thereafter, except'as required to perform its obligations or exercise its rights. --: o

> * 7.2 “Without limiting the generality of the forégoing, except as expressly authorized <<. +.
... by the disclosing party, the receiving party shall: (a) limit access to any Confidential Information’.
.” of the disclosing party received by the receiving party to its employees, agents, and consultants
2 who have a need-to-know ‘in connection with the business transactions contemplated under this
~--. . Agreement, and only for use in connection therewith; (b) advise its employees, agents, and 30-0

. = obligations under this Section; (d) safeguard all Confidential Infotmation of the disclosing party: . 7s...“
“* received by the receiving party using at least the degree of care used by the receiving party in... .
“+ safeguarding its own similar information or material, but in no event less.than a reasonable |
“-': - amount of care; (e) use all Confidential Information of the disclosing party received by the ts
y solely for purposes of carrying out the. business transactions between'the parties... - ee

"7.3 Ror purposes of this ‘Agreement, “Confidential Information” shall mean all. 09,25
 GRATRTE BODRUM G08 «PRUE AIRY, PougaBaSs

_ 74 Except as expressly provided by this Agreement, all Confidential Information’ -
_ disclosed under this Agreement shall be and remain the property of disclosing party. Unless
_ otherwise provided in this Agreement, Confidential Information in tangible form shall be
~ returned or destroyed promptly, at the receiving party’s option, upon written request or the
'. termination or expiration of this Agreement, and shall not thereafter be retained in any formby
the receiving party, its affiliates, or any employees or independent contractors of the receiving a

75. Each of DP, EDMC and Vendor hereby acknowledge and agree that a breach of — |

LF "this Section 7 will cause the disclosing party irreparable injury, which cannot be reasonably or . ee

adequately compensated ‘for with damages in an action at law. Accordingly, in addition to _-

. ‘.. whatever other rights the disclosing party may have to damages or other relief, such disclosing . - co, a
"patty shall be entitled to injunctive and other equitable relief'in connection with or related to any © wes

: ~ such breach (without any requirement to post a bond or other security):
Coe 16 o Notwithstanding anyt hing to the contrary contained herein, any party may a |
disclose Confidential Information of another party to the extent required to be disclosed by law, :— - :

"regulation, or other act of governmental authority, provided that, to the extent permitted by -- ces

wa applicable law, the receiving party shall use reasonable efforts to give written.notice of such’ . Lo

“i - péquirement to the disclosing party.as far in advance as possible prior to disclosure. In any such ee

~ ease, upon the reasonable request of the disclosing party and to the extent permitted by, -

on i applicable law, the receiving party shall: cooperate ‘with the disclosing party (at the disclosing : ee
 party’s sole cost and expense) in seeking to obtain.a protective order with tespect to such | -

--, Confidential Information,» 2. ~

 

2 4 Vendor shall obtain and maintain at itg own cost and expense Advertising. eee

__~ Liability Insurance with statutory limits of coverage not less than $5,000,000 per occurrence. If. 9. ne

_. Vendor’s insurance is “claims made”, the policy retroactive date shall be effective prior to the, 8005
.. Effective Date and upon termination of this Agreement, Vendor shall maintain such insurance ©

oe for at least twenty-four (24) months after the termination of this Agreement or shall purchase tail. .” a

” “coverage for at least a twerity-four (24) month period. DP may require the Vendor -
.” Subcontractors to maintain the same insurance required of Vendor pursuant to Section 8.1.

a oo 8.2 - Upon request, ‘Vendor shall provide to DP all certificates of insurance required by a .
- this Section 8. All insurance required by this Section 8 shall name DP and EDMC as additional =. .

insureds. Vendor shall provide DP with ten (10) days‘advance written notice prior to the _ .
cancellation or material change to any insurance required by this Section 8. The fulfillment of.
_ the insurance obligations in this Section 8 shall not relieve Vendor of any liability underthis =
_- Agreement or Vendor’s obligations to indemnify DP, EDMC or any DP/EDMC Affiliated Party

(as defined in Section 9.1) as required by Section9. °° re

9. ° MUTUALINDEMNIFICATION ©. - -

"9.1 Vendor shall indemnify, hold hannless, and defend each of DP and EDMC and,
‘’ as appropriate, each of DP and EDMC’s officers, directors, employees, agents, shareholders,

16
 

iS vo misconduct of EDMC... 2 8.

 

 

 

"CAAA ARUCAS ee ORONTARE gas atSG

- members, successors and assigns (each, a “DP/EDMC Affiliated Party”), from any actions, - . .
claims, losses, liabilities, damages, fees, costs and expenses (including attorney’s fees) (eacha.::

“Claim”) relating to or arising out of (a) Vendor’s breach of any of its representations,
warranties, covenants or agreements contained in this Agreement or (b) personal injury, -

oo wrongful.death, or personal property damage proximately caused by the negligence or
’ intentional misconduct of Vendor. - oe me

DP shall indemnify, hold harmless; and defend Vendor and, as appropriate, each of .

~.- Nendor’s officers, directors, employees, agents, shareholders, members, successors and assigns oe oo
from any Claims relating to or arising out of (a) DP’s breach of any of its representations,

wartanties, covenants or agreements contained in this Agreement or (b) ‘personal injury,

’ wrongful death or personal property damage proximately caused by the negligence or intentional
misconduct ofDP)
“>. JBDMC shall indemnify, hold harmless, and defend Vendor and, as appropriate, each of
__. Vendor’s officers, directors, employees, agents, shareholders, members, successors and assigns ~~ +.
- «from any Claims relating to or arising out.of (a) EDMC’s breach of any of its representations, ." - Cae
_:.- warranties, covenants or agreements contained in this Agreement or (b) personal injury,
wrongful death or personal property damage proximately caused by the negligence or intentional...

“. 9.2...” Vendor further agrees to indemnify, hold harmless, and defend all DP/EDMC an
|". Affiliated Parties against any Third Party Claim (defined below) arising from (a) any falseor 9
..o.. ¢ misleading content (including, but not limited to, misrépresentations, misleading omissions, or 220.0.
-”” ‘false statements) published by Vendor; (b) any violation of the Higher Education Act, °°.

_..* ‘yegulations promulgated by the U.S. Department of Education, or other applicable education © >
“..\ laws or regulations by Vendor’, and/or (c) an allegation that its services under this Agreement, 7 8)
“7, ineluding, but not limited to, the EDMC Creative Content (if any) or the Vendor Creative.
“re Content, or.the use of either by EDMC or DP, infringe, misappropriate or violate any third"

" “party’s intellectual property tights, 11 cluding but not limited to (i) violations of the Lanham Act, wall noes

A s « . Gi) infringement of any patents, trademarks, trade dress, and/or copyrights, and (iii).
ee ~ misappropriation of trade secretse's Pe

93 - “Upon receiving notice of a Claim from a Person who is not a party to this uo Cee

~ Agreement (a “Third Party Claim”), the party seeking indemnification (the “Indemnified Party”) <2
~ shall give the indemnifying party (the “Indemnifying Party”) reasonably prompt written notice

| thereof after becoming aware of such Third Party Claim, provided, however, that the failure to so |,
_ notify the:Indemnifying Party will not relieve the Indemnifying Party of any liability thatit may . . --
. ‘have to the Indemnified Party, except to the extent that the Indemnifying Party demonstrates that - “
the defense of such Third Party Claim is prejudiced by the Indemnifying Party’s failure to
receive stich notice, Such notice shall describe the Third Party Claim in reasonable detail and =
_ include-any pleadings or correspondence available to the Indemnified Party. Subject to Section ~~.
9.4, the Indemnifying Party shall have the obligation to control the defense of any Third Claim’

Claim. The Indemnified Party, however, shall have the right to approve any settlement of a
Third Party Claim that purports to be binding on it or include any provisions other than the ~

_ payment of monetary damiages (including any admissions of liability or wrongdoing on the part ~
. of the Indemnified Party) and to have advisory counsel assist with the defense of the Third Party ©

17-

 

 
see 9:CV- wy BORE is OE PRR "fg 437 iba a

Claim at Indemnified Party’s own expense.. The Indemnified Party will provide all reasonable
assistance requested of it by the Indemnifying Party. _

( OA - Notwithstanding anything to the contrary contained in this Agreement, for any

Third Party Claim in which DP, EDMC or a DP/EDMC Affiliated Party is the Indemnified Party: . . :

and which relates to the alleged violation of applicable laws, rules or regulations, or for any
Third Party Claim that, in DP’s or EDMC’s reasonable determination, could adversely affect

. DP’s or EDMC’s ongoing operations in any ‘material respect, DP or EDMC shall have the right. |
.*. to control the defense of the Third Party Claim. Exercising this option shall-not relieve Vendor.
:. of any other obligations imposed ‘upon it as the Indemnifying.Party under this Section 9.

“However, Vendor shall have the right to approve any settlement of such a Third Party Claim that NT

a | "purports to be bindizig on it or that requires the payment of money by Vendor (such approval not o c Sy /
“1. to be unreasonably withheld, conditioned or delayed) and ‘to have advisory counsel assist with. .
a the defense of such Third Party Claim at Vendor’ s own expense: wi hoe

 

“10, “LIMITATION OF LIABILITY.

CS toa “EXCEPT AS PROVIDED IN SECTION 10.3; VENDOR AGREES THAT “THE: ; ee
*” "AGGREGATE LIABILITY OF DP, EDMC (AND ANY DP/EDMC AFFILIATED. PARTY), -
- "TO VENDOR FOR ANY ACTION, DAMAGE, CLAIM, LIABILITY, COST, EXPENSE OR «

“LOSS (INDIVIDUALLY AND COLLECTIVELY, A “LOSS”) IN ANY WAY ARISING OUT. es

“OF OR RELATED TO THIS AGREEMENT SHALL BE LIMITED (LE., MAY NOT BE

 

MORE THAN (BUT: CAN BE LESS)) TO THE LESSER OF (1) THE. FEES PAID OR

” REQUIRED TO BE PAID BY EDMC DURING THE SIX MONTH PERIOD IMMEDIATELY.

2 oes PRIOR TO THE MONTH IN WHICH THE MOST. RECENT EVENT GIVING RISE TO THE. . oe -
’ LOSS OCCURRED OR (I) $250, 000. FOR PURPOSES. OF CLARIFICATION, THIS. 00)
LIMITATION OF LIABILITY. Is AN AGGREGATE! LIMITATION OF E LIABILITY. FOR. te. oan

2 a THE AGREEMENT. ae cae on oo
- 10.2" EXCEPT ‘AS PROVIDED IN ¢ SECTION 10: 3, INNO EVENT SHALL DP,

Sone A, EDM OR ANY: DP/EDMC.AFFILIATED PARTY BE LIABLE TO VENDOR OR TO ANY

‘OTHER PERSON FOR. CONSEQUENTIAL, EXEMPLARY, SPECIAL, INDIRECT,

* INCIDENTAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, Lost

- - PROFITS OR OPPORTUNITY COSTS), EVEN IF DP OR EDMC HAS BEEN NOTIFIED oF bet,

- . <) THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OCCURRING OR SUCH

DAMAGES COULD HAVE BEEN REASONABLY FORESEEN BY DP:OR EDMC: THE . |

- PROVISIONS OF THIS SECTION SHALL APPLY REGARDLESS OF THE FORM OF «

- LOSS, WHETHER IN CONTRACT, STATUTE, TORT (INCLUDING, WITHOUT
LIMITATION, NEGLIGENCE). ve

10.3 _ The limitations of libility set forth in Sections 10.1 and 10.2 shall not apply with a

'- respect to any of the following: (a) Losses associated with DP’s or EDMC’s indemnification - a

. obligations pursuant to Section 9 as a result: of a: ‘Third Party Claim or: (b) Losses associated with . .

— DP’s or EDMC’s breach of Section 7..

 

"41. | TERM, TERMINATION AND EXPIRATION

18.
 

~ Gaae Ab S CES ev mRNA, Panga

. 111° ‘Unless sooner terminated as otherwise herein provided, the term of this
‘Agreement shall extend from the Effective Date through-the later of June 30, 2013 or the next
occurring June 30 following the Effective Date unless the parties agree otherwise in writing.

- Thereafter, unless sooner terminated as otherwise provided herein, this Agreement shall

- automatically renew for additional terms of ore year (July 1 to June 30) unless any party

"' provides each of the other parties notice of non-renewal at least 15 days prior to the end of the oe

- initial term or any renewal tetm. Upon termination of this Agreement for any reason, all

Insertion Orders shall terminate.

2 Any party to this Agreement may elect'to terminate this Agreement for any reason. a . nn

mo og no reason by giving one'(1) day prior written notice to the other parties to this Agreement.

413, . This Agreement may be terminated immediately by any party (a) in the event that

~ any bankruptcy, insolvency, liquidation, dissolution, or similar action or proceeding is instituted, -
‘. commenced, or acquiesced to by any-other party or, if instituted or commenced involuntarily ¢°7-,

a against any other party, is not stayed or dismissed within sixty (60) days after that involuntary, ~“.: - oe

institution or- commencement, (b) if any party otherwise becomes insolvent, admits in writing its <°'

_." 4nability to pay its debts as they mature, makes a, general assignment for the benefits ofits © << 2”
“ ereditors, of enters info any workout or similar arrangement with its creditors, or (c) ifany party Te

“' 1 -discontinues its business.

“114 ‘Termination of this Agreenient shall not prevent any party from pursuing any

ae remedy available 'to it in law or equity, nor shall it excuse or discharge any obligation that
«© accrued prior to'the termination date. ee So Ds,

LSS Upon expiration or termination of this Agreement, ainy property, of whatever kind «| * S : o

“cs | or naturé, ‘whether created by this’ Agreement or otherwise, in the possession of apatty and for’... -

 

dye

which the party is not entitled by the express terms of this Agreement to continue using after the eS e
“’° expiration or-termination of this Agreement, shall, pursuant to instructions from either of the ..% 08
... other parties, be (a) promptly returned to such other party or (b) ‘destroyed and a certification of 9.05.0 > «...

“destruction provided to such other party. In addition, upon expiration or termination of this 60 -5.:

 

~"*: “Agreemient: (@) all rights granted to Vendor, including any non-exclusive license rights, shall . 7
“"S terminate; and (ii) Vendor and each Vendor Subcontractor shall immediately discontinue any and ©...

: .. all use of the EDMC Content, EDMC Creative Content, and Intellectual Property. -
ee 1D - AUDIT RIGHTS: REPORTS a oo

 

42a DP ‘and EDMC shall have the right to examine the books and records of Vendor -

. in regard to and/or in connection with this Agreement at all reasonable times, During the term of |. .
this Agreement and for a period of three (3) years thereafter, Vendor shall keep complete and

_ accurate books and records of account relating to the performance of its obligations under this. .
- Agreement. DP or EDMC may cause an audit and/or inspection to be made of the Vendor’s ©
- books and records in order to verify Vendor's compliance with the terms of this Agreement. Any.

audit and/or inspection shall be conducted during regular business hours at Vendor's facilities
upon reasonable prior notice to Vendor. Vendor shall provide DP's or EDMC’s designated audit

" or inspection team, as applicable, access to the relevant Vendor books and records.

9
 

 

aR RE Bee p POSUERE onFLSHOUOUE."0056IB 33

12.2 Vendor shall provide reports to.DP containing such data and details and with such:

' frequency as shall be reasonably Tequested by DP from time to time. ©

13. MISCELLANEOUS

134 Choice: of Law, T his Agreement, including, without fimitation, all questions - .
concerning the construction, validity, and interpretation of this Agreement and the performance - :

. of the obligations imposed by this Agreement, shall be governed by the laws of the State of
| Delaware, excluding any law or conflicts of law principle that would apply the law of another
_ jurisdiction. The parties agree’ ‘that any action with respect to or arising out of this Agreement
“oe ghall be: brought and maintained exclusively in a’state or federal court.of competent jurisdiction Mune woes

located in the State of Delaware. The Parties hereby inreyocably consent to the personal oo

ie jurisdiction of. and ‘vente in such courts.

, 13. 2. Notice. “All notices under ‘this Agreement shall bei in 1 writing and shall be effective oe
--° upon the earlier of.actual: receipt or five’ (5) days following deposit into the United States mail a
wa (certified mail; return receipt requested), the next business day following deposit witha -
._. > nationally recognized overnight courier service, or the same day if sent by facsimile or email’:
“with confirmation of delivery: to the address set forth below or such other address as any pay oe
may notify each other party from time 'to time in accordance with this section. Email shall’. olen 8
OF constitute a writing for purposes of this Agreement. a ane CO oe

 

o If to DP: At the address i in ‘the introductory paragraph of this is Agreement, at

D “ the stoi fos number! 410- 332- 1059 or email cia

poh aE to EDMC: ‘At ihe address i in the intioductory paragraph of this is Aseemen, , : oe oe ae
7 a at the following facsimile number: 2 _ or email address: a be OE,

“43. 3. “Assignment, “Any party’ to this Agreement may. assign this s Agreément in whole or oe

“in in part without the prior written consent of the other parties to this Agreement upon. at least three Los ae
oe @) business days priot written notice to the other parties to this Agreement. Fe co

13. 4. - Severability: The provisions of this Agreement ¢ are severable, and i in athe event. -

: - that any provision of this Agreement is determined to be invalid or unenforceable under any |
7 controlling body of law, such invalidity or unenforceability shall not in: any way affect the —
validity or enforceability of the remaining provisions hereof. °

“13. 5 ‘Entire Agreement. This Agreement, including a any Exhibits and Schedules hereto - :

and a any Insertion Orders (which are deemed to be part of this Agreement), constitute the entire -

' understanding between Vendor, DP and EDMC with respect to the subject matter hereof, and

supersedes all prior agreements, arrangements, representations and communications (whether . .
oral or written), regarding the subject matter of this Agreement. Except as may be specifically

. provided herein, no change, modification, amendment, addition or termination of this Agreement . aan
or any part thereof shall be valid unless in weniting a and signed by or on behalf of the party t to be.

charged therewith.

20

i mo if to Vendor: At the address, inesimile namber o or email addtess set forth on oy cans
yn the sigibare page hereof. a ee -_ oe
 

BRB AARNE SORE GAS ,PpH- NE Ay TBH OURS, PBRRSB GS

13.6 Independent ‘Contractor. Nothing in this Agreement shall be deemed to
 constitute,.create, give effect to, or otherwise recognize a joint venture, ‘partnership, pooling ~~
arrangement, formal business entity or any type of permanent arrangement, and the employees of
one party shall not be deemed employees of another party. DP, EDMC and Vendor shall be |
acting in their respective capacities as independent contractors and under no circumstances will
any patty be deemed to be in any relationship with any other party. carrying with it fiduciary or

. trust responsibilities, whether through partnership or otherwise, and no party undertakes by this
Agreement or otherwise to perform any obligation of any other party, whether regulatory or ,
contractual, or to assume any responsibility for any other party's business or operations. Each. .-

party has the sole right and obligation to supervise, manage, contract, direct, procure, perform or - ~ a

"” -. cause to bé performed, all work to’be performed by it hereunder. For the avoidance of doubt,”

Vendor acknowledges and agrees that Vendor and its employees or subcontractors shall not be...

___ entitled to any DP. or EDMC benefits, including: (a) income-tax withholding; (b) 401(k) or other... a
~ retirement benefits; (c).health, life, disability or dental insurance; or (d) employee stock purchase

~ ot stock option plans, and that Vendor shall be solely responsible for the withholding and
“... payment of all taxes and insurance premiums owed by its employees, including workers’
“=! compensation insurance. $7 he eg
Ee 13.7 “No ‘Waiver, No waiver of the provisions hereof shall bé effective unless in / a /
cane ‘writing and signed by the party to be charged with such waiver. No waiver shall be deemeda -

” continuing waiver or waiver in respect of any subsequent breach or default, either ofasimilaror 0.

eo oe different nature, unless expressly so stated in writing. |

13.85 Publicity. Neither party may publicize this Agreement or the transactions. 9°" 0

oe contemplated hereby or use in any manner the name or trademarks of any other party or its” : : “ Be

we affiliates other than as expressly contemplated 'by this Agreement...

bligations set forth herein which (a) the parties have:

 

eres reléas e any party from any liabilities or

eo wo en 13.9: 7 Survival: The expiration or termination ‘of this ‘Agreement for airy reason will not. : a oe” ,

: * expressly agreed will survive any such expiration or termination or (b) remain to be performed. or. / : a ee
~. (¢) by their nature would be intended to be applicable following any such expiration or: 0 ©

- termination. Without limitation of the foregoing, Sections 2.6,°4.3, 7, 8.1, 9, 10, 11.5, 12 and Bo
--: , Shall survive termination or expiration of this Agreement. In addition, expiration or termination..." "-
. shall not extinguish any claim for breach relating to events which occurred priorto such.” .

expiration or termination... -

43.10 Headings: Ete. The headings and other captions in this Agreement are inserted o . be - oe

| for purposes of convenience only and shall not be used in interpreting, construing or enforcing. .

any of the provisions of this Agreement. Common nouns and pronouns will be deemed to refer: oe

to the masculine, feminine, neuter, singular, and plural, as the context may require,

. 13.11 Counterparts. | This Agreement may be executed in counterparts, and each such - -
". executed counterpart so delivered shall be deemed an original instrument, and all such

counterparts together shall constitute but one agreement. Facsimile or electronic signatures shall
have the same effect as original signatures. - i: . :

1
GRU SADE BME TS «PPT PIR OLHEAG AU Er POagAO HSE

" 13.12 Interpretation. It is expressly agreed that this Agreement shall not be.construed |
against any-party, and no consideration shall be given or presumption made on the basis of which ’.
__ party drafted this Agréement or any particular provision hereof or which party supplied the form
" of agreement. Each party agrees that this Agreement has been purposefully drawn and correctly
. yeflects its understanding of the transaction that this Agreement contemplates. In construing this .
.. Agreement examples shall not be construed to limit, expressly or by implication, the matter they —
~. illustrate and the word “includes” and its derivatives means “includes, but is notlimited to” and. ~
corresponding derivative expressions. we me co
“2 13,13 Recitals. ‘The recitals contaizied in this Agreement are intended to be and are part.
” of this Agreement, and are incorporated into the Agreement by reference as if fully set forth ©“ °°
Serein,: eee A a ee

 

      

 

“jRemirnder of Page hisnstonaly ef Blank, Signatures Follow] ©

22
oo See oe

| Date: Vf

te : oe Male recite oe

ae {- Bol: Coit oust a

 

| Gees eRe: Nay ‘Beg Pe ii “fish Hr agg ue a

IN WITNESS WHEREOF, the o partes hereto have executed this Agreement as of the
Effective Date.

VENDOR - Pa Se _ DOUBLE POSITIVE MARKETING |
ire ee GROUP, INC. —_ :
. One Ow: Ou rom — c

   

 

  

 

  
 
 
 
 

- " ee

Sule Gb0
“Cela br Tot

  

© EDUCATION MANAGEMENT LLC.

 

 

 

 

 

23
: Nii? : a
“Artinstitutes, edw
~ . “ArtSchool. com” *
- “Bradley Academy” 2, oh
“International Culinary School” :
+. “New York Restaurant School”. .-
ah “California Design: College” ea US aD, Se
. °. “Miami Titernational University off rt & Design”.
- *, “[llinois Institute of Art?" °° 8 ot
2 “New Bugland: Institute-of. At? ae
is “American School of Piofessional Poshology
. o> “Américan School of Psychology”.
- “South University”
_ tae “South Online”: *.
foo ..“Brown Mackie”
2 “Chapparral - College”
an “Western: State e Universi of Law

 

 

Case 4:19-mc- -00001- ‘MW-CAS “Document 1 sHBh8
Case: 1: 19- “CV- “00145- DAP" Doc #. 1- 1 Filed: 01/18/19

~ Schedule As
' IM Terms

~ “Art Institute’

“Ajcom”? 9 oY oe ee
“Ay” — “ ‘

   

 

 
 
  
 
 
  
 
 
 
 
  
  
  

 

 

 

 
Case Re OME Die PES RB ‘oils o Us Her Paap a 3k

‘Schedule B

- Form of Marketing Violation Notice °
Date _ | |
Vendor

- Re: DouiblePositive Online Marketing Agreement for EDMC Institutions (the “agreement”)~ —
. Marketing Violation Notice a Co,

- Dear Vendor:* a Pe

| This letter serves as notice that Vendor i is in in violation of Séction 2. “of the Agreement.
Attached is a ‘screenshot of the EDMC Creative Content or the Vendor Creative Content i in”

mo: question or the advertising, marketing and/or promotion. in question. :

~ Please immediately: remove the EDMC Institutions from the EDMC. Creative Content ot Vendor: oe oo. = a

~ Creative Content (as those terms are defined i in the Agreement) or from the advertising,

: marketing and/or: promotion that is in violation of Section 2:5. of the. Agreement. Also, ‘you may. oo vey o

. ~~ not deliver'to DP any Lead Contact Information that.was ‘generated by. such EDMC- Creative
Content or Vendor Creative Content or t from: such advertising, marketing and/or promotion...

oo ify you. have e any questions please contact _ o mt _ oD at. . = - = : a

ts Thank ys your in n advance for your cooperation in this js miportant matter,

2 aA very tnly 3 yours, So oo

  
Gage 4195 me- -BHPRA Ae CAS Pp gu Pi ‘ose ethan Be at 3B

| Schedule C
- Form of TM Violation Notice

 

Date
mo Vendor

Re: DoublePositive Online Marketing Agreement for EDMC Institutions (he “Agreement” -
aT. rademark Violation Notice: . oe as -

- - Déar Vendor: re
This letter serves as ‘notice ‘that Vendor i is in -Vidlation of Section 2 “of the Agreement

See 7 regarding use of TM Terms, T Third Party ™ Ter erms: or t Prohibited Terms fas those terms are.
oe defined i in the Agieement). a oar a, .

 

“> “The ul in | question is WWW. cs “i and the destination uli is WwW oy These |
ee landing pages correspond t to the e violations. s a CONUS So os

  
  
 
  
  
 
 

a Attached is a screenshot that provides an n example of the violations occurring on the Internet.”

a te Vendor i is. required to correct the breach. - ae

    
   

" If you rave any suestions, lea contact ne a _ ‘at we = Se
os Thank you! in n advance f for: your codpetation i in n this important matter.

‘ V exy titily yous; * ae M

 

caer addition 10 ‘he discounts that may be assessed pursuant to Section 2. | ofthe Agreement, : . . : Cal

 
oGa6 4: 9tinic-OOOOTMW-CAS" Dogument 1° Filed 61/24/19 Page 39 of

Case: 1:19-cv-00145-DAP Doe #: 1-1 Filed: 01/18/19 27 of 27. Pagelb #: 3

a - Schedule D - .
~ ‘Restricted Vendors

 

6.
Case 4:19-mc-00001-MW-CAS Document1 Filed 01/24/19 Page 40 of 57

Exhibit B

(consisting of the following 17 pages)

The Receiver Order
Esse! VIS GV-0OL4S DAP’ Doc #8 Pled: O118/Id 1 oF 17, PageiD #L0E

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, CASE NO. 1:19-cv-145

PLAINTIFF, JUDGE DAN AARON POLSTER
V.

SOUTH UNIVERSITY OF OHIO, LLC, et
al.,

)
)
)
)
)
)
)
)
)
)

DEFENDANTS.

 

ORDER APPOINTING RECEIVER

 

This cause coming to be heard on the Emergency Motion for Appointment of Receiver
Ex Parte (the “Motion”) filed by Plaintiff Digital Media Solutions, LLC (“DMS”).

The Court hereby finds that:

1. This Court has subject matter jurisdiction under U.S. CONST, art. III, § 2 and 28
U.S.C. § 1332. This Court exercises diversity because the parties are of complete diverse
citizenship and the amount in controversy is in excess of $75,000. The Court has ancillary
jurisdiction of the request to appoint a receiver and for an injunction, because such relief is
substantially related to the claims of the Plaintiff. See, U.S. Bank Nat’l Assoc. v. Nesbitt Bellevue
Props., 866 F.Supp.2d 247, 255 (S.D.N.Y. 2012) (appointing a receiver while exercising
diversity subject matter jurisdiction as an ancillary remedy to protect the value of properties
located in six states), Venue is proper in this Court under 28 U.S.C. § 1391(e)(1)(B) because a
substantial part of the events giving rise to this action took place in this judicial district and a }

substantial part of the property that is the subject of the action is situated in this judicial district.

{797048; 1426-0001}
Case 4:1 000
Seek -00

RO
AS

DKS Doc RS led! ory sey Fae Ss: Toe!

South Ohio currently employs approximately many Ohio residents and their Ohio institution has
enrolled over 50 active students; and

2. Defendants South University of Ohio, LLC (“South Ohio”) and Dream Center
Educational Holdings LLC (“DCEH”) (collectively, “Defendants”) are indebted to Plaintiff for
a sum in excess of $250,000; and

3. Defendants are also indebted to other secured, trade, and unsecured creditors for a
sum in excess of $100,000,000; and

4, Federal courts typically consider the following factors when determining whether
to appoint a receiver: (1) the probability that fraudulent conduct has occurred or will occur to
frustrate that claim; (2) imminent danger that property will be concealed, lost, or diminished in
value; (3) inadequacy of legal remedies; (4) lack of a less drastic equitable remedy; and
(5) likelihood that appointing a receiver will do more good than harm. See, Consolidated Rail
Corp. v, Fore River Ry, 861 F.2d 322, 326-327 (1 Cir. 1988); Mintzer v. Arthur Wright & Co.,
263 F.2d 823, 826 (3d Cir. 1959); Bookout v. Atlas Fin. Corp., 395 F. Supp. 1338, 1342 (N.D..
Ga 1974), aff'd 514 F.2d 757 (5" Cir. 1975); and

5. Based on an analysis of these factors, the Court finds that a receiver should be
appointed because both the Plaintiff and the Defendants have demonstrated that (i) there is a
significant sum due Plaintiff and other creditors; (ii) that there is imminent danger of damage to
the stakeholders of the Defendants, which include the students that are enrolled in the
Defendants’ educational institutions (whether owned directly or through a limited liability
company ownership interest) (the “Institutions”); (iii) the Plaintiffs’ other legal remedies are not
adequate to protect their interests and the interests of other stakeholders, including the interests

of the students; (iv) a receiver will protect the interests of the Secured Lenders, the students, the

(797048; 1425-0001) 2
AES Pe O81 ae DAS Doc FS Hed ‘bali A OPE? BARD RL at!

Department of Education, the accrediting agencies and the other stakeholders; (v) there is no
other adequate remedy available to the Plaintiffs and the Defendants because a bankruptcy filing
is not reasonable or practical in the circumstances; and (vi) the appointment of a receiver is
appropriate and necessary to preserve, manage and dispose of the assets in accordance with the
Credit Documents and to prevent waste; and

6. Mark E. Dottore is (i) a resident of Ohio; (ii) a disinterested person; and (iii) an
experienced and qualified receiver.

Accordingly, after due consideration and for good cause shown, pursuant to Rule 65 and
Rule 66 of the Federal Rules of Civil Procedure, said Motion is hereby GRANTED.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

1. Mark E. Dottore (the “Receiver”), whose business address is 2344 Canal Road,
Cleveland, Ohio 44113, is hereby appointed the federal equity receiver, custodian and Liquidator
for South University of Ohio LLC, Dream Center Education Holdings LLC, The DC Art Institute
of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of Charleston
LLC, DC Art Institute of Washington LLC, The Art Institute of Tennessee ~ Nashville LLC,
AiTN Restaurant LLC, The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC,
The Art Institute of Portland LLC, The Art Institute of Seattle LLC, The Art Institute of
Pittsburgh, DC LLC, The Art Institute of Philadelphia, DC, LLC, DC Art Institute of Fort
Lauderdale LLC, The Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The
Illinois Institute of Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct
subsidiaries the Art Institute of Las Vegas LLC, the Art Institute of Indianapolis, LLC, and AiIN

Restaurant LLC; Dream Center Argosy University of California LLC and its direct subsidiaries,

(797048; 1425-0008} 3
“Bise! 11S-cv-OO14S-DAP Doc # 8 Hled: 0118S 4 of 17, Pageid ATL

Argosy Education Group LLC and AU Student Funding, LLC; Dream Center Education
Management LLC; and, South University of Michigan LLC (the “Receivership Entities”),
effective upon the Receiver’s posting of the bond as required below and taking the oath required
by law. The Receiver is hereby authorized to take possession and control of all of the real and
personal property arising out of, or pertaining to the Receivership Entities, including but not
limited to, any and all cash and cash deposits, receivables and accounts receivable, obligations or
commitments owed by any person or entity, including the United States Department of
Education, equipment, furniture, fixtures and deposit accounts held by third parties, the general
intangibles, any real property (the “Real Property”), any and all tax attributes, and all other
assets of whatever kind or nature belonging to the Receivership Entities and the Receiver shall
have all authority and power of a receiver under 28 U.S.C. §§ 754, 959 and 1692, Rule 66 of the
Federal Rules of Civil Procedure and Rule 66.1(d) of the Local Rules for the United States
District Court for the Northern District of Ohio, this Court’s inherent powers, and Ohio laws
where applicable (the “Receivership Authorities”), and as ordered further by this Court.
(Hereinafter, all of the assets described in this paragraph shall be referred to as the
“Receivership Property”).

2. The Receiver shall take immediate possession, control, management, operation
and charge of the Receivership Entities and its Receivership Property and maintain all such
entities and property in a Receivership Estate. This Court hereby vests the Receiver with
authority and jurisdiction over the Receivership Estate and the Receivership Property to the
maximum extent permitted by the Receivership Authorities, and hereby empowers and permits
the Receiver to take any and all actions necessary and proper to carry out the express provisions

of this Order, including but not limited to the following powers and duties:

{797048; 1425-0001} 4
RS Se PTS CV OLAS DAP’ Doc 8 led: ‘oa8AS vets. Basis Ho hes

a The Receiver shall take immediate possession, control,
management and charge of the Receivership Entities’ accounting books
and records of whatever nature and wherever located, in the possession
of the Receivership Entities or any other person or Entities, including all
information regarding the assets, liabilities, equity, income and expenses
of the Receivership Entities. The Receiver shall take immediate
possession, control, management and charge of all of the Receivership
Entities’s financial statements, ledgers and journals, balance sheets, trial
balances, statements of cash flows, income statements, statements of
retained earnings, accounting journals and books of original entry,
including but not to (i) accounts receivable agings, rent rolls, and any
other documentation which indicate the amounts owing from lessees and
other debtors of the Receivership Entities on accounts receivable and
from whom such amounts are or were owing and when any amounts
were collected and deposited; (ii) fixed asset ledgers, schedules, records,
documentation and/or appraisals of the Receivership Entities’s
equipment, motor vehicles, boats and their engines, accessories, furniture
inventory, furnishings, and supplies; (iii) inventory listings or other
detail; (iv) all information and documentation which relates or pertains to
any checking, saving, banking and money management accounts of any
kind or nature belonging to the Receivership Entities, or into which any
proceeds of the collection or sale of any asset of the Property have been
deposited; (v) all accounts payable documentation and information and
all correspondence or written documents regarding negotiations with
current accounts or proposed accounts; (vi) all information of whatever
type or nature, regarding the payroll and benefits of the employees of the
Receivership Entities, including wage or salary information, medical
insurance information, child support payments or other employee
deductions withheld or to be withheld, and all information regarding
withholding taxes whether federal, state, or local and any information
regarding any and all of the employer matching obligations or the
employer payroll tax obligations; (vii) all information and documentation
of any asset transfers by the Receivership Entities any time in the past;
(viii) all information and documentation regarding the federal, state and
local tax liabilities and tax attributes of the Receivership Entities,
including any and all federal, state and local tax returns filed or unfiled,
and any documents generated during the planning of any construction
project, including the Real Property, and the preparation and filing of tax
returns for the Receivership Entities; (ix) all contracts and leases
pertaining to the Property and/or to which Receivership Entities are a
party; (x) all information and documentation of any other financial
transaction or interest in and any asset of the Receivership Entities which
may be necessary or pertinent to the Receiver’s operation and
management of the Receivership Entities’s assets; and (xi) any
documentation that relates or pertains to the Receivership Entities and is
kept in the ordinary course of their business in connection with the

{797048; 1425-0001} 5
ASE PIS SPOOL aY DAR Doc #8 UBiled: baits arty ba ey

record-keeping or accounting. The information described in this
subparagraph shall hereinafter be referred to as the “Books and
Records.”

b. The Receiver shall take immediate possession, control,
management and charge of the Property, including all assets and
property appertaining thereto consisting of all personal property, real
property (including leasehold interests), all cash or cash equivalents
including, but not limited to, rights, title and interest in and to all bank
accounts, all accounts and notes receivable, all inventory of any type or
nature, all furniture, fixtures, equipment, computers (hardware and
software), and all general intangibles, including, but not limited to, all
licenses and liquor licenses applied for, owned or utilized by the
Receivership Entities, rights in leases, rights to proceeds from any
insurance or sales of equipment or other asset, all choses in action and
causes of action, including avoidance actions for transfers of any of the
assets of the Receivership Entities for less than equivalent value against
the transferees of those assets, and any other asset or interest owned by
the Receivership Entities or in which the Receivership Entities asserts an
interest which has any value which pertains to the Property, and the
Books and Records and the Property are hereby placed in custodia legis
and are subject to the exclusive jurisdiction of this Court. Receiver shall
not be charged with the responsibility to take possession of any real
estate or other assets which had or have existing hazardous or toxic
contamination nor shall the Receiver be required to take possession of
any hazardous or toxic materials owned or used by the Receivership
Entities. Should the Receiver elect to take possession of, or exercise his
dominion and control over, any real estate, hazardous or toxic materials,
pollutants or contaminants, he shall do so in his capacity as Receiver for
the Property.

c. The Receiver shall have the authority to operate and manage the
Receivership Entities and the Property as he deems prudent in his sole
discretion throughout the litigation, subject to further order of this Court.
The Receiver shall preserve and care for any and all of the Property and
utilize any and all of the Property to preserve and maximize the value of
the Property.

d. The Receiver shall secure the business premises, business
equipment, data and documents; take control of all means of
communication with students, investors, secured and unsecured lenders,
landlords, vendors, agents and others doing business with the
Receivership Entities (the “Business”). The Receiver shall have the
authority to communicate and negotiate with and enter into agreements
with the Department of Education regarding the “teach-out” or any other

(797048; 1425-0001} 6
Case 4:19-
ase: 1:1

(797048; 1425-0001}

oe ee SE! Of Sy Been.

issue. The Receiver shall have the authority to take all reasonable and
necessary steps to wind-down and liquidate the business operations.

€. The Receiver shall have the authority, responsibility and duty to
review the participation of the directors, officers or managers of any
entity whose stock shares or membership interest he holds and based
upon his business judgment, to remove any director, officer or manager
and nominate and elect any replacement director, officer or manager.
However, the Receiver shall not remove any officer or director without
seeking and obtaining leave of Court. The Receiver is hereby authorized
to take any action, execute any document and do those things necessary
to transfer a stock interest to himself, or accept admission as a member
of any limited liability entity.

f. The Receiver shall succeed to management of each of the
Receivership Entities, to be the sole and exclusive managing member,
representative, custodian, and, its Liquidator, as that term is described in

f
Wy!

each entity’s Operating Agreement, with the sole and exclusive power .

and authority to manage and direct the business and financial affairs of
the Receivership Entities and its liquidation and wind-down, including
without limitation, the authority to petition for protection under the
Bankruptcy Code, 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”)
for the Receivership Entities and in connection therewith be and be
deemed a debtor in possession for the Receivership Entities in
proceedings under the Bankruptcy Code, and prosecute such adversary
proceedings and other matters as may be permitted under the Code
and/or applicable law.

g. The Receiver may, without seeking further authorization from
this Court, file voluntary petitions for relief under title 11 of the United
States Code (the “Bankruptcy Code”) for each of the Defendants and
for any entity whose membership interests are held in whole or in part by
Dream Holdings. If any of Defendants, or any of the entities whose
membership interests are held in whole or in part by Dream Holdings are
placed in bankruptcy proceedings, the Receiver may become the
management of any debtor in possession or may be appointed as the
trustee of the debtor, and is thus empowered to operate each of those
debtor entities as a debtor in possession. In such a situation, the Receiver
shall have all of the powers and duties as provided a debtor in possession
under the Bankruptcy Code to the exclusion of any other person or

-entity. Pursuant to Paragraph 2(e) above, the Receiver is vested with

management authority for the Defendants and all entities whose
membership interests are held in whole or in part by Dream Holdings
and may therefore file and manage a Chapter 11 petition. See, In re
Bayou Group, LLC, 564 F.3d 541, 548-49 (2nd Cir. 2009).
ase: 1:18ccv00145- DAP’ Doc #8 "Filed: 01/18AS Bott? Pageid #1Ts

h. The Receiver shall, in his own business judgment, determine
whether to file a plan for liquidation and distribution of the Property, and
if the Receiver shall so determine, then in conjunction with and in
consultation with, the Receivership Entities’ secured and general
creditors, the Receiver shall submit such a plan to this Court for
approval,

i. The Receiver shal! immediately implement the use of any state or
federal historic tax credits (the “Tax Credits”) that may be available to
the Receivership Entities and take all necessary actions to preserve the
value and prevent the waste of the Tax Credits.

j. The Receiver is authorized to collect all profits, rents, receivables
and revenues of any nature whatsoever generated from the Property
and/or the business operations of the Property and to pay all necessary
expenses relating to said operations, including his fees and the fees of his
attorneys, accountants and other professionals, as he deems prudent in
his sole discretion, from funds in his possession, whether such funds are
derived from the operation or the sale of the Property.

k. The Receiver shall have the authority without further order of this
Court to maintain or purchase insurance from any agent or carrier, of any
type reasonably necessary or desirable, on all the Property, subject to
maintaining adequate coverage appropriately and naming appropriate
loss payees as any properly perfected security interests provide within
the corresponding security agreement.

I. The Receiver is authorized to establish or maintain one or more
bank accounts in the Receiver’s name for its operations as Receiver in
this matter at any federally insured bank as reasonably needed to engage
in business operations on behalf of the Property. The Receiver shall
keep a true and accurate account of any and all receipts and
disbursements which the Receiver shall receive or make as Receiver in
the course of the operation of the Property.

m. The Receiver is hereby authorized to negotiate, enter into and
execute leases of any portion or part of the premises of the Real Property
at rental rates and for terms of years consistent with those that the market
will bear, which he, in his business judgment concludes are in the best
interest of the creditors of the Receivership Estate.

n, The Receiver is authorized to negotiate and effect an orderly sale,
transfer, use or assignment of all or a portion of any of the Property in or
outside of the ordinary course of business of the Receivership Entities
and, from the proceeds thereof, to pay the secured and unsecured
indebtedness of the Property, including the Real Property. Payments to

(797048; 1425-0001) 8
ese! 11S e-OOL4S DAP Doc HY EIEA! O1/iBife°y oft7, Ragen #: 10!

creditors by the Receiver shall include trade indebtedness which arises
during the course of the Receiver’s operation of the Property, which shall
be paid first from the sale proceeds, together with the fees and expenses
of the Receiver and his attorneys, accountants and other professionals.
The Receiver is authorized to conduct such a sale of the Property in any
manner which he, in his good faith and reasonable discretion, believes
will maximize the proceeds received from the sale.

0. The Receiver is authorized to institute, prosecute, or intervene in
any lawsuit or summary proceeding against any other person(s) or
entity(ies) to preserve and/or maximize the value of the Property or to
obtain possession of any of the Property unlawfully in the possession of
third parties.

p- The Receiver is authorized but not required to defend actions
against the Property or the Receivership Entities and may incur expenses
to defend such actions to the extent that he believes, in his sole
discretion, it will protect and preserve the Property.

q. The Receiver is authorized to perform pursuant to the terms of
any existing contracts executed by the Receivership Entities in
connection with the Property to the extent that the Receiver determines,
in his sole discretion, that such performance will preserve and maximize
the value of the Property. The Receiver may reject contracts not deemed
to be in the interest of creditors of the estate, and the holder of any
contract so rejected shall be allowed a claim as an unsecured creditor of
the Property, said claim to be calculated consistent with the law.

r. The Receiver is authorized to employ any assistants, servants,
agents, tax accountants, financial accountants, attorneys, or other persons
deemed necessary or desirable to assist the Receiver in diligently
executing the duties imposed upon the Receiver by this Order and
pursuant to the Receivership Authorities.

s. The Receiver is authorized to repair the Property, and/or its
fixtures and appurtenances as needed. Such repairs shall be made at the
time and in the way that the Receiver, in his sole discretion, deems
reasonable and necessary in the circumstances. Such repairs and
construction include the time and expense of relocating tenants or caring
for tenants while their suites are under construction.

Lo Any person or entity, other than the Receiver, is barred from
placing any of the Receivership Entities in bankruptcy proceedings.

{797048 1425.0001} 9
AEF TAS AOS BAP Boe #8 HME" dS M6or 17, PaGEIBYP427

3. Notwithstanding the foregoing, the Receiver and the Receivership Estate shall not
be liable for the payment of taxes, assessments or utility charges pre-dating the date of this
Order. Any individual or entity receiving a copy of this Order is hereby enjoined and restrained
from discontinuing service to the Receiver or the Receivership Estate based upon the non-
payment of such taxes or utilities prior to the date of this Order and from attempting to collect
taxes and utility charges from the Receiver pre-dating the date of this Order.

4, No provision of this Order shall be deemed by any federal, state, or local
governmental agency, or accrediting agency, as having triggered a substantive change of
ownership or contro! requiring the approval of such agency; further, the actions taken by the
Receiver during the course of the receivership shall not be taken into account by any such agency
in any future determination of whether the Receiver is qualified to hold the stock or membership
interest of, or serve in any capacity with, an institution approved or regulated by that agency.

5. The Receiver shall not be deemed, nor or at any point in the future, to exercise, or
have exercised, “substantial control” as that term is defined in 20 U.S.C. § 1099c and 34 C.F.R.
§ 668.174, over the Receivership Entities, the Business, the Receivership Estate, or the
Receivership Property based upon the Receiver’s appointment by this Court or subsequent
involvement in the operation and management of the Business and the Receivership Property.

6. The Receiver may obtain unsecured credit and incur unsecured debt in the
ordinary course of business of this title and said unsecured debt shall be a lien shall be a charge
upon all property of whatsoever kind or nature in the Receivership Estate and the lien shall
. extend to all proceeds of or arising from the Receivership Property or any other property in the

Receivership Estate, including all after-acquired property which but for the date of the

{797048; 1425-0001} l 0
ABBE TSE OAS BAP BSe HB HRA buts ST? PAGGD HALTS

acquisition would have been Receivership Property in the Receivership Estate, second in priority
to the Receiver’s lien for fees and expenses set forth in Paragraph 25 of this Order.

7. If the Receiver is unable to obtain unsecured credit consistent with the terms and
conditions set forth in Paragraph 8 above, this Court, after notice and a hearing, may authorize
the obtaining of credit or the incurring of debt on such other terms and conditions as are
equitable in the circumstances, including the granting of a lien secured by property of the
Receivership Estate that is not otherwise subject to a lien or secured by a junior lien on property
of the estate that is subject to a lien. The Court, after notice and a hearing, may authorize the
obtaining of credit or the incurring of debt secured by a senior or equal lien on property of the
estate that is subject to a lien only if it is equitable in the circumstances and only if the holder of
any lien on property receives adequate protection.

8, The reversal or modification on appeal of an authorization given to the Receiver
to obtain credit or incur debt, or of a grant by this Court of a priority or a lien, does not affect the
validity of any debt so incurred, or any priority or lien so granted, to an entity that extended such
credit in good faith, whether or not such entity knew of the pendency of the appeal, unless such
authorization and the incurring of such debt, or the granting of such priority or lien, were stayed
pending appeal.

9, The Receivership Entities and any persons, firms or entities acting under the
direction of such Receivership Entities, and any third parties, persons, firms or entities, shall,
upon presentation of a copy of this Order, identify the location of and deliver to the Receiver,

-any and all receivership property, both the Books and Records and the Property, in the
possession or under the control of such parties; and all persons are enjoined and restrained: (a)

from payment of any amounts owing to the Receivership Entities relating to the Property to

(797048; 1425-0001} ll
Case! LAS A OOLAS-DAP Doe #2 8° lsd d118AS TGF 17, PAGE HOLES

anyone other than the Receiver; and (b) from in any way disturbing or interfering with the
collection, management or sale of any of the Property.

10. _ All creditors, claimants, bodies politic, parties in interest, and their respective
attorneys, servants, agents, and employees, and all other persons, firms, and corporations be, and
they hereby are, jointly and severally, enjoined and stayed from commencing or continuing any
action at law or suit or proceeding in equity to foreclose any lien or enforce any claim against the
Property, or its Books and Records or Property, or against the Receiver, in any court. The parties
are further stayed from executing or issuing or causing the execution or issuance out of any court
of any writ, process, summons, attachment, subpoena, replevin, execution, or other process for
the purpose of impounding or taking possession of or interfering with, or enforcing any claim or
lien upon the Property owned by or in the possession of the Receivership Entities, or the
Receiver, and from doing any act or thing whatsoever to interfere with the Receiver in the
discharge of his duties in this proceedings or with the exclusive jurisdiction of this Court over the
Property, its Books and Records and Property and the said Receiver.

11. Parties in this case and their respective attorneys, servants, agents, and employees,
and all other persons, firms, and corporations be, and they hereby are, jointly and severally,
enjoined and stayed from commencing any action at law or suit or proceeding in equity in any
court or to prosecute any claim, or to execute or issue or cause the execution or issuance out of
any court of any writ, process, summons, attachment or subpoena, against Mark E. Dottore, the
individual, or any entities in which he holds an interest, without first obtaining permission of this
- appointing Court. Such a lawsuit may be used to intimidate the Receiver and therefore interfere
with the discharge of his duties in this proceeding. Upon a request to sue Mark E. Dottore, the

individual, or an entities in which he holds an interest, by any party, the Court will undertake a

(797048, 1425-0001} 1 2
CA3Se" TAS-AMOOLAS- DAP Doc #8 Hlied! 01/1819 Tot 17. Pager #136

review of the facts and circumstances, and upon notice and hearing, determine whether the suit is
meritorious or interposed for the purpose of harassment of the Receiver.

12. The Receivership Entities and its agents and employees, and any other party, shall
turn over to the Receiver, as soon as possible or within three (3) days from the date of this Order,
any and all Books and Records.

13. The Receivership Entities and its agents and employees, and any other party, shall
turn over to the Receiver, as soon as possible or within three (3) days from the date of this Order,
all sums in existence on the date hereof that are related or pertain to, or derived from the
Property, including, but not limited to (a) all cash on hand; (b) all cash equivalents and
negotiable instruments (such as checks, notes, drafts or other related documents or instruments);
and (c) all sums held in accounts in any financial institutions, including but not limited to, all
sums of any kind relating to the use, enjoyment, possession, improvement or occupancy of all or
any portion of the Property.

14. Except as directed by the Receiver, the Receivership Entities, its affiliates, agents,
officers, directors, shareholders, members, employees, representatives or creditors, and all other
persons or entities, are hereby prohibited from taking any act for or on behalf of the Receivership
Entities, interfering in any way with the acts of the Receiver, and from in any way, manner or
means wasting, disposing of, transferring, selling, assigning, pledging, canceling, concealing,
interfering with, or hypothecating any of the Books and Records or the Property. Upon the
request of the Receiver, the foregoing persons and entities shall cooperate and affirmatively
assist the Receiver in making available to the Receiver or his agents, the Books and Records and
the Property. Nothing in this paragraph shall be construed to require a waiver of any attorney-

client privilege.

(797048; 1425-0001) 13
Baise: WT A-OOLAS DAP Doc PPE! O1/TBES Tory. Page e124

15. The Receiver, and his agents, including his attorneys and any accountants or other
professionals that are appointed by the Court, shall be entitled to reasonable compensation for
services rendered and reimbursement for expenses incurred which are (a) related to the
Receiver’s duties, rights, and obligations under this order or any future orders of the Court and
applicable law; (b) related to the administration, management, protection or liquidation of the
Property; or (c) related to the defense or prosecution of any claim or suit brought by or against
the Receiver or by the Receiver against any person or entities. Such compensation of the
Receiver and his agents, his counsel and his accountants shall be paid consistent with the
Receivership Authorities, Paragraphs 16 through 19 of this Order Appointing Receiver and
awarded from the Receivership Estate. As and for the payment of the Receiver’s fees and
expenses and the fees and expenses of his attorneys, accountants and other professionals, the
Receiver is hereby granted a lien upon all of the Assets in the Receivership Estate, which lien
shall be a charge upon all property of whatsoever kind or nature in the Receivership Estate and
the lien shall extend to all proceeds of or arising from the Assets or other property in the
Receivership Estate, including all after-acquired property which but for the date of the
acquisition would have been an Asset of the Receivership Estate. If the Receivership Estate does
not have funds to pay the fees and expenses of the Receiver and his attorneys, accountants and
other professionals, those fees will be assessed as costs of this case.

16. | The Receiver shall be compensated at his normal hourly billing rate, which is the
rate he charges in cases of like kind and complexity. At this time, the Receiver’s billing rate is
$400.00 per hour plus reimbursement for all reasonable and necessary out of pocket costs and

expenses.

(797048; 1425-0001) 14
Base! TAS OLAS DAP Boe #8 Hed duLSAS TSF 17, PAGED #124

17. From time to time, the Receiver utilizes the assistance and expertise of persons on
the payroll of his companies. These individuals are billed hourly as follows: administrative
personnel ($125.00); Thomas Dottore ($300.00) and Charles Dottore ($300.00). If the services
of others are required, they will be billed at an hourly rate consistent with or below the rates
charged by others in this community with similar skills and ability, as is true with all hourly rates
charged under this Order.

18. Routine accounting services are included in the rates charged by the Receiver.
Routine accounting services include bookkeeping, bank account review and reconciliation, and
the filing of periodic reports required by this Order and under the Receivership Authorities. The
filing of tax returns, other governmental reporting requirements, assistance to any governmental
law enforcement agency, and other non-bookkeeping accounting functions will be charged at
ordinary, hourly rates. The Receiver will utilize the services of Mr. David S. Linscott, CPA,
CIRA, at the rate of $325.00 per hour.

19. The Receiver and his attorneys, accountants, or other professionals hired by him,
may, at the Receiver’s option, file with this Court monthly applications (or less frequent, if he
deems appropriate), for payment of fees and expenses incurred in the conduct of this
Receivership Estate, and each such application shall be served via U.S. Mail upon the Plaintiff,
the Defendants, and other interested parties who have requested that such applications be served
upon them. The Receiver shall be authorized to pay the fees and expenses requested by the
Receiver or his attorneys, accountants or other professionals in any such application after ten
(10) days have expired after service has been effected, without further order of this Court. If any
party or person shall file an objection to the fees and expenses of the Receiver, or of his

attorneys, accountants or other professionals, the Court shall consider the objection in the

{797048; 1425-0001} ] 5
ESSe! EASE) OOIAE BRB Boe #8 RISE du LBA 16 or 17, PAGE! 124

ordinary course. Pending consideration of the objection, the Receiver shall be authorized to pay
any portion of the fees and expenses not subject to the objection.

20. The Receiver shall have full and unrestricted access to all of the Property, and the
Receivership Entities and its officers, directors, shareholders, employees and agents, and any
other party, are directed to take all steps necessary to give the Receiver access to the premises
and to give the Receiver all keys to the facilities.

21. | Nothing in this Order shall be read or interpreted as requiring Plaintiff to continue
to extend credit to the Receivership Entities and Plaintiff shall continue to have all rights and
remedies to which it is entitled under its agreements with Defendants and pursuant to the
Receivership Authorities and subject to the terms of this Order.

22. The Receiver may, from time to time, make payments to creditors on account of
pre-receivership claims, especially secured creditors, according to their interests as they may
appear. The Receiver, in his sole discretion, shall determine when or if it is appropriate to make
payments to creditors, if any. All payments made prior to the conclusion of the Receivership
shall be made after application to the Court and pursuant to Court Order.

23. The Receiver shall, under his authority to operate and manage the businesses of
the Receivership Entities, operate and manage such businesses in compliance with applicable
statutes. Nothing in this Order shall be read or interpreted, however, to abrogate the Receiver’s
immunities from personal liability for conduct related to his receivership duties.

24. | The Bond of the Receiver is set at $100.00.

25, . The Court retains jurisdiction with respect to any matters addressed in this Order,

including without limitation any and all matters relating to or affecting the Receivership Estate,

(797048; 1425-0001} 16
CARE! TSR OOLAS BAP Bac HO Hd! Oris tot 17, PageiB 4134

the Property, the Receiver and the scope of authority granted the Receiver hereunder, The terms
of this Order shall continue in full force and effect unless and until further order of this Court.

[signature page to follow]

sh
IT IS SO ORDERED this | 8 “day or JAN KATE 2019,

Cnstagher 0 Boul

U.S. DISTRICT JUDGE
Fon SUdGe BAY A. POLSTER

(797048; 1425-0001} 17
